Name: Commission Regulation (EEC) No 3749/83 of 23 December 1983 on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries
 Type: Regulation
 Subject Matter: international trade;  trade policy;  economic conditions;  executive power and public service
 Date Published: nan

 31 . 12 . 83 Official Journal of the European Communities No L 372 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3749 /83 x of 23 December 1983 on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3569 / 83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 thereof, Having regard to '; ' Council Regulation (EEC) No 3570 / 83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of textile products originating in developing countries ( 2 ), and in particular Article 1 thereof, provisions of Commission Regulation (EEC) No 3606 / 82 (4 ) defining the concept of originating products for the purposes of the application of tariff preferences granted by the Community ; whereas it is necessary to amend that Regulation in view of experience gained ; Whereas Decision 83 / 645 /ECSC of the representatives of the Governments of the Member States of the European Coal and Steel Community , meeting within the Council , of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain steel products originating in developing countries ( 5 ) provides that the concept of originating products is to be defined under the procedure laid down in Article 14 of Council Regulation (EEC) No 802 / 68 of 27 June 1968 concerning the common definition of the concept of the origin of goods ( 6 ); whereas the rules to be applied for this purpose should be the same as those laid down for other products ; Whereas the resolutions adopted at the GATT Ministerial Conference in November 1982 and by UNCTAD in June 1983 recommended a special treatment for the least developed of the developing countries by envisaging more flexible requirements for rules of origin ; whereas it is therefore desirable to establish a procedure concerning derogations to the rules of origin in favour of these countries ; Whereas it is necessary to make transitional provisions for the benefit of those countries certain of whose products have not previously enjoyed tariff preferences ; Having regard to Council Regulation (EEC) No 3571 / 83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain agricultural products originating in developing countries ( 3 ), and in particular Article 1 thereof, Whereas , as regards all the products referred to in the abovementioned Regulations , rules should be established to define the conditions in which they acquire the character of originating products , the mode of proof and . the terms as to verification thereof; whereas it is appropriate for this purpose to adopt the ( ») OJ No L 362 , 24 . 12 . 1983 , p. 1 . ( 2 ) OJ No L 362 , 24 . 12 . 1983 , p . 92 . ( 3 ) OJ No L 362 , 24 . 12 . 1983 , p . 172 . ( 4 ) OJ No L 377 , 31 . 12 . 1982 , p . 1 . ( J ) OJ No L 362 , 24 . 12 . 1983 , p . 211 . ( «) OJ No L 148 , 28 . 6 . 1968 , p . 1 . No L 372 / 2 Official Journal of the European Communities 31 . 12 . 83 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin , Article 3 1 . For the purposes of implementing the provisions for Article 1 ( b ), the following shall be considered as sufficient working or processing: ( a ) working or processing as a result of which the products obtained receive a classification under a tariff heading other than covering each of the products worked or processed , except , however , working or processing specified in List A, where the special provisions of that list apply ; ( b ) working or processing specified in List B. The expressions 'section', 'chapter' and 'tariff heading' shall mean respectively sections , chapters and tariff headings in the Customs Cooperation Council nomenclature for the classification of goods in customs tariffs . 2 . When , for a given product obtained , a percentage rule limits in List A and in List B the value of the materials and parts which can be used , the total value of these materials and parts , whether or not they have changed tariff heading in the course of the working , processing or assembly within the limits and under the conditions laid down in each of those two lists , may not exceed , in relation to the value of the product obtained , the value corresponding either to the common rate , if the rates are identical in both lists , or to the higher of the two if they are different . HAS ADOPTED THIS REGULATION: TITLE 1 Article 1 1 . For the purpose of implementing the provisions concerning tariff preferences granted by the Community to certain products originating in developing countries , the following shall be considered as products originating in a country enjoying those preferences (hereinafter referred to as a 'beneficiary country'), provided that these products have been transported direct , within the meaning of Article 6 , to the Community : ( a ) products wholly obtained in that country ; ( b ) products obtained in that country in the manufacture of which products other than those referred to in ( a ) are used , provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . 2 . The provisions of paragraph 1 and of Articles 2 to 4 shall not apply to the products in List C. Article 2 The following shall be considered as wholly obtained in a beneficiary country within the . meaning of Article 1 ( a ): ( a ) mineral products extracted from its soil or from its sea bed ; ( b ) vegetable products harvested there ; (c) live animals born and raised there ; (d ) products obtained there from live animals ; ( e ) products obtained by hunting or fishing conducted there ; ( f) products of sea fishing and other products taken from the sea by its vessels ; (g ) products made on board its factory ships exclusively from the products referred to in ( f); (h ) used articles collected there fit only for the recovery of raw materials ; ( i ) waste and scrap resulting from manufacturing operations conducted there ; ( j ) products produced there exclusively from products specified in ( a ) to ( i ). 3 . For the purpose of implementing Article 1 ( b ), the following shall in any event be considered as insufficient working or processing to confer the status of originating products , irrespective of whether or not there is a change of tariff heading : ( a ) operations to ensure the preservation of products in good condition during transport and storage (ventilation , spreading out , drying , chilling , placing in salt , sulphur dioxide or other aqueous solutions , removal of damaged parts , and like operations); ( b ) simple operations consisting of removal of dust , sifting or screening, sorting, classifying , matching ( including the making-up of sets of articles ), washing , painting, cutting up ; ( c) ( i ) changes of packing and breaking up and assembly of consignments , ( ii ) simple placing in bottles , flasks , bags , cases , boxes , fixing on cards or boards , etc ., and all other simple packing operations ; ( d ) the affixing of marks , labels or other like distinguishing signs on products or their packaging; 31 . 12 . 83 Official Journal of the European Communities No L 372 / 3 (e ) simple mixing of products , whether or not of different kinds , where one or more components of the mixture do not meet the conditions laid down in this Regulation to enable them to be considered as originating products ; ( f) simple assembly of parts of products to constitute a complete product ; (g) a combination of two or more operations specified in ( a ) to ( f); (h ) slaughter of animals . ( a ) cases where the application of existing rules of origin would affect significantly the ability of an existing industry in the country concerned to continue its exports to the Community , with particular reference to cases where this could lead to cessation of its activities ; ( b ) specific cases where it can be clearly demonstrated that significant investment in an industry could be deterred by the rules of origin and where a derogation favouring the realization of the investment programme would enable these rules to be satisfied by stages ; (c) the economic and social impact of the decision to be taken especially in respect of employment . Article 4 Where Lists A and B referred to in Article 3 provide that products obtained in a beneficiary country shall be considered as originating therein only if the value of the products used does not exceed a given percentage of the value of the products obtained , the values to be taken into consideration for determining such percentage shall be ;  on the one hand , as regards products whose importation can be proved , their customs value at the time of importation ; as regards products of undetermined origin , the earliest ascertainable price paid for such products in the territory of the country where manufacture takes place ;  and on the other hand , the ex-works price of the products obtained, less internal taxes refunded or refundable on exportation . 3 . In order to facilitate the examination of requests for derogation , the .country making the request shall furnish in support of its request the fullest possible information covering in particular the points listed below:  description of the finished product ,  nature and quantity of products which have been processed there , -t- manufacturing process ,  value added ,  number of employees in the undertaking concerned ,  anticipated volume of exports to the Community ,  reasons for the duration requested ,  other observations . The same rules apply to any request for extension . Article 6 1 . The following shall be considered as transported direct from the exporting beneficiary country to the Community : ( a ) products transported without passing through the territory of another country ; ( b ) products transported through the territories of countries other than the exporting beneficiary country , with or without transhipment or temporary warehousing within those countries , provided that transport through those countries is justified for geographical reasons or exclusively on account of transport requirements and that the products have remained under the surveillance of the customs authorities of the country of transit or warehousing, and have not entered into commerce or been delivered for home use there , and have not undergone operations other than unloading, reloading and any operation intended to keep them in good condition ; Article 5 1 . Derogations to the provisions of this Regulation may be made in favour of the countries listed in Annex D to Regulations (EEC) No 3569 / 83 and (EEC) No 3571 / 83 , Decision 83 / 645 / ECSC as well as Annex E to Regulation (EEC) No 3570 / 83 when the development of existing industries or the creation of new industries justifies them . For this purpose , the country concerned shall submit to the Commission of the European Communities a request together with the reasons for the request in accordance with paragraph 3 below . 2 . The examination of requests shall in particular take into account : No L 372 / 4 Official Journal of the European Communities 31 . 12 . 83 consignments contain only originating products and that their value does not exceed 2 000 ECU i 1 ) per consignment , qualify on entry into the Community for the tariff preferences specified in Article 1 on production of a Form APR, on condition that the assistance specified in the preceding paragraph is forthcoming in respect of the said form . ( c) products transported through the territory of Austria , Finland , Norway , Sweden or Switzerland and which are subsequently re-exported in full or in part to the Community , provided that the products have remained under the surveillance of the customs authorities of the country of transit or warehousing and have not been delivered for home use and have not undergone operations other than unloading , reloading and any operation intended to keep them in good condition there . 3 . Originating products within the meaning of this Regulation shall be eligible on importation into the Community to benefit from tariff preferences specified in Article 1 on production of a certificate of origin Form A issued by the customs authorities of Austria , Finland , Norway , Sweden or Switzerland on the basis of a certificate of origin Form A issued by the appropriate authorities of the exporting beneficiary country provided that the conditions laid down in Article 6 have been fulfilled and provided that Austria , Finland , Norway , Sweden or Switzerland assists the Community by allowing its customs authorities to verify the authenticity and accuracy of the certificates of origin Form A. The procedure laid down in Article 13(1 ) shall apply mutatis mutandis . The time period laid down in the first subparagraph of Article 27 shall be extended to eight months . 2 . Evidence that the conditions specified in paragraph 1 (b ) and ( c) have been fulfilled shall be supplied to the customs authorities ' in the Community by the production of: ( a ) a through bill of lading drawn up in the' exporting beneficiary country covering the passage through the country of transit ; or ( b ) a certification by the customs authorities of the country of transit :  giving an exact description of the products ,  stating the dates of unloading and reloading of the products or of their embarkation or disembarkation , identifying the ships used ,  certifying the condition under which the products remained in the transit country ; or (c) failing these , any substantiating documents . 4 . Without prejudice to Article 3 ( 3 ), where , at the request of the person declaring the goods at the customs , a dismantled or non-assembled article falling within Chapter 84 or 85 of the Common Customs Tariff (CCT) is imported by instalments on the conditions laid down by the appropriate authorities , it shall be considered to be a single article and a certificate of origin Form A may be submitted for the whole article upon importation of the first instalment . 5 . Accessories , spare parts and tools dispatched with a piece of equipment , machine , apparatus or vehicle which are part of the normal equipment and included in (') In application of Article 2 (4 ) of Regulation (EEC) No 2779 / 78 of 23 November 1978 the equivalent in national currencies of the ECU is as follows : Article 7 1 . Originating products within the meaning of this Regulation shall be eligible , on importation into the Community , to benefit from the tariff preferences specified in Article 1 on production of a certificate of origin Form A issued either by the customs authorities or by other governmental authorities of the exporting beneficiary country , provided that the latter country assists the Community by allowing the customs authorities of Member States to verify the authenticity of the document or the accuracy of the information regarding the true origin of the products in question . 1 ECU = Bfrs / Lfrs 45,6388 DM 2,35230 F1 2,57346 £ 0,549676 Dkr 8,23540 FF 6,65057 Lit 1 323,87 £ Irl 0,689841 Dr 66,7201 2 . However , originating products within the meaning of this Regulation which are sent by post ( including those sent by parcel post ) shall , provided that the The amounts in national currency which result from the conversion of amounts expressed in ECU may be rounded up . 31 . 12 . 83 Official Journal of the European Communities No L 372 / 5 the price thereof or are not separately invoiced shall be regarded as one with the piece of equipment , machine , apparatus or vehicle in question . 6 . Sets in the sense of the General Rule 3 of the CCC nomenclature shall be regarded as originating when all component articles are originating products . Nevertheless , when a set is composed of originating and non-originating articles , the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the total value of the set . Article 10 1 . The Community shall admit products sent as small packages to private persons by private persons or forming part of travellers' personal luggage as originating products benefiting from the tariff preferences specified in Article 1 without requiring the production of a certificate of origin Form A or the completion of a Form APR, provided that such products are not imported by way of trade and have been declared as meeting the conditions required for the application of that Article , and where there is no doubt as to the veracity of such declaration . 2 . Importations which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view . Article 8 1 . The period of validity of a certificate of origin Form A is 10 months from the date of issue by the governmental authority of the exporting beneficiary country . Furthermore , the total value of these products must not exceed 140 ECU in the case of small packages or 400 ECU in the case of the contents of travellers' personal luggage . 2 . Certificates of origin Form A presented to the customs authorities in the Community after expiry of the period of validity stipulated in paragraph 1 may be accepted for the purpose of applying the tariff preferences specified in Article 1 where the failure to observe this period is due to force majeure or to exceptional circumstances . The Community customs authorities may also accept such certificates where the products have been presented to them before expiry of the said time limit . Article 11 1 . Products sent from a beneficiary country for exhibition in another country and sold for importation into the Community shall benefit on importation from the tariff preferences specified in Article 1 on condition that the products meet the requirements of this Regulation entitling them to be recognized as originating in the exporting beneficiary country and provided that it is shown to the satisfaction of the appropriate Community customs authorities that : ( a ) an exporter has consigned the products from the territory of the exporting beneficiary country direct to the country in which the exhibition is held ; (b ) the products have been sold or otherwise disposed of by that exporter to a person in the Community ;1 ( c ) the products have been consigned to the Community in the state in which they were sent for exhibition ; Article 9 In the Member State of importation the certificate shall be presented to the customs authorities according to the procedures laid down in Commission Directive 82 / 57 / EEC of 17 December 1981 laying down certain provisions for implementing Council Directive 79 / 695 / EEC on the harmonization of procedures for the release , of goods for free circulation ( 1 ). The said authorities may require a translation of a certificate . They may also require the entry form for release for free circulation to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the tariff preferences specified in Article 1 . (d ) the products have not , since they were consigned for exhibition , been used for any purpose other than demonstration at the exhibition .H OJ No L 28 , 5 . 2 . 1982 , p. 38 . No L 372 / 6 Official Journal of the European Communities 31 . 12 . 83 Article 14 The Explanatory Notes , Lists A, B and C , the specimen certificate of origin Form A and the specimen Form APR which are annexed to this Regulation shall form an integral part of this Regulation . 2 . A certificate of origin Form A must be produced to the Community customs authorities in the normal manner . The name and . address of the exhibition must be indicated thereon . Where necessary , additional documentary evidence of the nature of the products and the conditions under which they have been exhibited may be required . 3 . Paragraph 1 shall apply to any trade , industrial , agricultural or crafts exhibition , fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign products , and during which the products remain under customs control . TITLE II Article 15 For the purpose of implementing the provisions concerning tariff preferences specified in Article 1 , every beneficiary country shall comply or ensure compliance with the rules concerning the completion and issue of certificates of origin Form A, the conditions for the use of Form APR and those concerning administrative cooperation contained in the following Articles .Article 12 The discovery of slight discrepancies between the statements made in the certificate and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the certificate null and void , provided it is duly established that the certificate correspond to the products concerned . Section I . Completion and issue of certificates of origin Form A Article 16 1 . A certificate of origin shall be issued only upon written application from the exporter or his authorized representative . 2 . The exporter or his representative shall submit with his application any appropriate supporting document proving that the products to be exported qualify for the issue of a certificate of origin . Article 17 It shall be the responsibility of the appropriate governmental authorities of the exporting beneficiary countries to ensure that certificates and applications are duly completed . Article 13 1 . Subsequent verifications of certificates Form A and Form APR shall be carried out at random or whenever the customs authorities in the Community have reasonable doubt as to the authenticity to the document or as to the accuracy of the information regarding the true origin of the products in question . 2 . For the purpose of implementing the provisions of paragraph 1 above , the customs authorities in the Community shall return the certificate Form A or the Form APR to the appropriate governmental authority in the exporting beneficiary country , giving where appropriate the reasons to form or substance for an enquiry . If the invoice has been submitted , such invoice or a copy thereof shall be attached to Form APR. The customs authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate . If the said authorities decide to suspend the tariff preferences specified in Article 1 pending the results of the verification , they shall offer to release the products to the importer subject to any precautionary measures judged necessary . Article 18 The certificate must conform to the specimen shown in the Annex . The specimen certificate in force during 1982 may continue to be used . Each certificate shall measure 210 x 297 mm, a tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed . The paper used shall be white writing paper , sized , not containing mechanical pulp 31 . 12 . 83 Official Journal of the European Communities No L 372 / 7 Article 22 It shall always be possible to replace one or more certificates of origin Form A by one or more other such certificates , provided that this is done at the customs office in the Community where the products are located . and weighing not less than 25 g /m2 . It shall have a printed green guilloche-pattern background making any falsification by mechanical or chemical means apparent to the eye . If the certificates have several copies only the top copy which is the original shall be printed with a green guilloche pattern background . The use of English or French for the notes on the reverse of the certificate shall not be obligatory . Each certificate shall bear a serial number , printed or otherwise , by which it can be identified . It shall be made out in English or French . If it is completed by hand , entries must be in ink and in capital letters . Article 23 1 . In exceptional cases , a certificate may be issued after the actual exportation of the products to which it relates , if it was not issued at the time of exportation as a result of errors involuntarily made or omissions or other special circumstances . 2 . The appropriate governmental authority may issue a certificate retrospectively only after verifying that the particulars contained in the exporter's application agree with those contained in the corresponding export documents and that no certificate of origin was issued when the products in question were exported . Certificates of origin Form A issued retrospectively must bear , in box 4 , the endorsement 'Delivre a posteriori ' or 'Issued retrospectively'. Article 19 Since the certificate of origin constitutes the documentary evidence for the application of the provisions concerning tariff preferences , specified in Article 1 , it shall be the responsibility of the appropriate governmental authority of the exporting country to take any steps necessary to verify the origin of the products and to check to other statements on the certificate . Article 24 In the event of the theft , loss or destruction of a certificate of origin , the exporter may apply to the appropriate governmental authority which issued it for a duplicate to be made out on the basis of the export documents in their possession . The duplicate Form A issued in this way must be endorsed , in box 4 , with one of the following words : 'Duplicata' or 'Duplicate' together with the date of issue and the serial number of the original certificate . For the purpose of Article 8 the duplicate shall take effect from the date of the original . Article 20 1 . The certificate shall be issued by the appropriate governmental authority of the beneficiary country if the products to be exported can be considered products originating in that country within the meaning of Title I. 2 . The completion of box 2 of the certificate of origin Form A shall be optional . 3 . The signature to be entered in box 11 of the certificate must be handwritten . 4 . For the purpose of verifying whether the condition specified in paragraph 1 has been met , the appropriate governmental authority shall have the right to call for any documentary evidence or to carry out any check which it considers appropriate . Section II Completion of APR forms Article 25 1 . Form APR must conform to the specimen given in the Annex . The specimen in force during 1982 may continue to be used . ' Article 21 The certificate shall be available to the exporter as soon as exportation is actually carried out or when it is certain that it will be carried out . No L 372 / 8 Official Journal of the European Communities 31 . 12 . 83 APR in question applies to the products actually exported and whether these products were in fact eligible to benefit from the tariff preferences specified in Article 1 . 2 . Form APR shall be 210 x 148 mm . A tolerance of up to plus 8 mm or minus 5 mm in the length is permitted . The paper used shall be white writing paper , sized , not containing mechanical pulp and weighing not less than 64 g/m2 . The use of English or French for the notes attached to Form APR shall not be obligatory . Each form shall bear a serial number , printed or otherwise , by which it can be identified . 3 . One Form APR shall be completed for each consignment . 4 . Form APR shall be completed and signed by the exporter or , on his responsibility , by his authorized representative . It shall be made out in English or French . If it is handwritten , it shall be completed in ink and in capital letters . The signature to be placed in box 6 of the form shall be handwritten . 2 . If in cases of reasonable doubt there is no reply in the six months set out in the paragraph above or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products , a second communication shall be sent to the authorities concerned . If after the second communication , the results of the verification are not communicated as soon as possible or at the latest within four months to the requesting authorities , or if these results do not permit the determination of the authenticity of the document in question or the real origin of the products , the requesting authorities shall refuse , except in the case of force majeure or in exceptional circumstances , any benefit from the generalized preferences . 3 . For the purpose of subsequent verification of certificates of origin Form A, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the appropriate governmental authority in the exporting beneficiary country . 5 . If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of 'originating products' the exporter may refer to this check in box 7 'Remarks' on Form APR . Section III Methods of administrative cooperation Article 28 1 . Subject as provided in Article 29 (2 ), the attestations of authenticity provided for in Articles 1 ( 4 ) and 8 (2 ) of Council Regulation (EEC) No 3571 / 83 shall be given in box 7 of the certificate of origin Form A provided for in this Regulation . Article 26 The beneficiary countries shall send the Commission of the European Communities the names and addresses of the governmental authorities who may issue certificates of origin together with specimens of stamps used by these authorities . The Commission shall forward this information to the customs authorities of the Member States . 2 . The attestations mentioned in paragraph 1 shall consist of the description of the goods as set out in paragraph 3 below followed by the stamp of the authorized governmental authority , with the handwritten signature of the official authorized to certify the authenticity of the description of the goods given in box 7 . 3 . The description of goods in box 7 of the certificate of origin shall be as follows , according to the product concerned : NArticle 27 1 . When an application for subsequent verification has been made in accordance with the provisions of Article 13 of Title I , such verification shall be carried out and its results communicated to the customs authorities in the Community within a maximum of six months . The results must be such as to establish whether the certificate of origin Form A or the Form  'unmanufactured tobacco Virginia type' or 'tabac brut ou non fabriquÃ © du type Virginia';  'agave brandy "tequila", in containers holding two litres or less' or 'eau-de-vie d'agave "tequila" en rÃ ©cipients contenant deux litres ou moins', 31 . 12 . 83 Official Journal of the European Communities No L 372 / 9  'spirits produced from grapes , called "PISCO" in containers holding two litres or less' or 'eau-de vie Ã base de raisins , appelÃ ©e "PISCO" en rÃ ©cipients contenant deux litres ou moins';  'spirit produced from grapes , called "SINGANI" in containers holding two litres or less' or 'eau-de-vie Ã base de raisins , appelÃ ©e "SINGANI" en rÃ ©cipients contenant deux litres ou moins'. preferences given by Austria , Finland , Norway , Sweden and Switzerland to certain products originating in developing countries , these countries apply provisions similar to those mentioned above . The Commission shall inform the Member States ­ customs authorities of the application by the countries concerned of these provisions and communicate the date the provisions set out in Articles 6 ( 1 ) ( c) and 7 ( 3 ) and the similar provisions adopted by the State or States concerned are adopted . Article 31 Without prejudice to Article 9 , for a period of six months from the date of entry into force of this Regulation , there may be produced , in respect of products referred to in Council Regulations (EEC) No 3569 / 83 , (EEC) No 3570 / 83 and (EEC) No 3571 / 83 of 16 December 1983 which on 1 January 1984 benefit for the first time from generalized tariff preferences and which are either in transit or being held in the Community under temporary warehouse procedure , in customs warehouses or in free zones , certificates of origin Form A together with documentary evidence of direct transport . Article 29 1 . The beneficiary countries shall inform the Commission of the European Communities of the names and addresses of the Communities of the names and addresses of the governmental authorities who may issue the certifications mentioned in Article 28 , together with impressions of the stamp they use . The Commission shall forward this information to the customs authorities of the Member States . 2 . By way of derogation from the provisions of Article 28 ( 1 ) and (2 ) and without prejudice to the provisions of Article 28 ( 3 ) or of the provisions of paragraph 1 above , the stamp of the authority authorized to certify the authenticity of the description of the goods set out in Article 28 ( 3 ) shall not be placed in box 7 of the certificate of origin if the authority authorized to issue the certificate of origin is the government authority authorized to issue the attestations of authenticity . Article 30 The provisions of Article 6 ( 1 ) ( c ) and 7 ( 3 ) are only applicable in so far as , in the context of the tariff Article 32 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1983 . For the Commission Karl-Heinz NARJES Member of the Commission No L 372 / 10 Official Journal of the European Communities 31 . 12 . 83 EXPLANATORY NOTES Note 1 Article 1 : The term 'in a beneficiary country' shall also cover the territorial waters of that country . Vessels operating on the high seas , including factory ships on which the fish caught is worked or processed , shall be considered as part of the territory of the beneficiary country to which they belong provided that they satisfy the conditions set out in Explanatory Note 4 . Note 2 Article 1 : In order to determine whether products originate in a berieficiary country , it shall not be necessary to establish whether the power and fuel , plant and equipment , and machines and tools used to obtain such products originate in third countries or not . Note 3 Article 1 : Packing shall be considered as forming a whole with the products contained therein . This provision , however, shall not apply to packing which is not of the normal type for the article packed and which has intrinsic utilization value and is of a durable nature , apart from its function as packing . Note 4 Article 2 ( f): The term 'its vessels' shall apply only to vessels :  which are registered or recorded in the beneficiary country ,  which sail under the flag of the beneficiary country ,  which are at least 50 % owned by nationals of the beneficiary country or by a company with its head office in that country , of which the manager or managers , chairman of the board of directors or of the supervisory board , arid the majority of the members of such boards are nationals of that country and of which , in addition , in the case of partnerships or limited companies , at least half the capital belongs to that country or to public bodies or nationals of that country ,  of which the captain and officers are all nationals of the beneficiary country , and  of which at least 75 % of the crew are nationals of the beneficiary country , Note 5 Article 4 : 'Ex-works price' means the price paid to the manufacturer in whose undertaking the last working or processing is carried out , provided the price includes the value of all the products used in manufacture . 'Customs value' means the customs value as defined in the Convention concerning the valuation of goods for customs purposes signed in Brussels on 15 December 1950 . Note 6 : The term 'product' as used in this Regulation includes 'article', 'goods', 'material', 'equipment' and any other equivalent expression . Note 7: 1 . The replacement certificate or certificates of origin Form A issued in application of the provisions laid down in Article 7 or 22 of the present Regulation shall be regarded as a definite certificate of origin for the products referred to . The replacement certificate shall be issued on the basis of a written request by the re-exporter . 31 . 12 . 83 Official Journal of the European Communities No L 372 / 11 2 . The replacement certificate shall indicate in the top right-hand box the name of the intermediary country where it is issued . One of the following endorsements shall be made in box 4 : 'replacement certificate' or 'certificat de remplacement', as well as the date of the original certificate of origin and its serial number . The name of the re-exporter shall be given in box 1 . The name of the final consignee may be given in box 2 . All entries appearing on the original certificate relating to the products re-exported should be made in boxes 3 to 9 . References to the re-exporter's invoice should be given in box 10 . The authority which issued the replacement certificate shall enter its certification in box 11 . The responsibility of the authority is confined to the issue of the replacement certificate . The entries in box 12 concerning the country of origin and the country of destination shall be taken from the original certificate . This box shall be signed by the re-exporter . A re-exporter who signs this box in good faith is not responsible for the correctness of the entries made on the original . certificate . 3 . The customs office which is requested to perform the operation should note on the original certificate the weights , numbers and nature of the goods forwarded and indicate thereon the serial numbers of the corresponding replacement certificate or certificates . The original certificate shall be kept for at least two years by the customs office concerned . 4 . A photocopy of the original certificate may be annexed to the replacement certificate . Note 8 Article 20 (2 ): Since the completion of box 2 of the certificate of origin is optional , box 12 , of this certificate shall be duly completed by indicating 'European Economic Community', or one of the Member States . But in the case of application of the transit procedure referred to in Articles 6 ( 1 ) (c ) and 7 (3 ) of this Regulation , one of the donor countries mentioned in Article 7 ( 3 ) as the importing country should be mentioned instead as provided for in the last subparagraph of Note 7 (2 ). Notes to Lists A and B 1 . The lists contain some products which do not benefit from tariff preferences but which may be used in the manufacture of products which do benefit . 2 . The description of the products in column 2 in the lists corresponds to that of the same heading number of the Customs Cooperation Council nomenclature . 3 . When a Customs Cooperation Council nomenclature heading number in column 1 of the lists is prefixed by 'ex', -the corresponding rule applies only to the products stated in column 2 . No L 372 / 12 Official Journal of the European Communities 31 . 12 . 83 LISTA List of working or processing operations which result in a change in the nomenclature heading without conferring the status of originating products on the products undergoing such operations, or conferring this status only subject to certain conditions Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 02.06 Meat and edible meat offals ( except poultry liver), salted, in brine, dried or smoked Salting, placing in brine, drying or . smoking of meat and edible meat and edible meat offals of heading Nos 02.01 and 02.04 * 03.02 Fish, dried, salted or in brine, smoked fish, whether or not cooked before or during the smoking process Drying, salting, placing in brine; smoking of fish, whether cooked or not 04.02 Milk and cream , preserved , concentrated or sweetened Preserving , concentrating , or adding sugar to milk or cream of heading No 04.01 04.03 Butter Manufacture from milk or cream 04.04 Cheese and curd Manufacture from products of heading Nos 04.01 , 04.02 and 04.03 07.02 Vegetables (whether or not cooked ), preserved by freezing Freezing of vegetables 07.03 Vegetables provisionally preserved in brine,, in sulphur water or in other preservative solutions , but not spe ­ cially prepared for immediate con ­ sumption Placing in brine or in other solutions of vegetables falling within heading No 07.01 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced , broken or in powder, but not further pre ­ pared Drying, dehydration , evaporation , cutting , grinding , powdering of vegetables of heading Nos 07.01 to Q7.03 08.10 Fruit (whether or not cooked) pre ­ served by freezing, not containing added sugar Freezing of fruit 08.11 Fruit provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water or other preservative solutions), but unsuit ­ able in that state for immediate consumption Placing in brine or in other solutions of fruit falling within heading Nos 08.01 to 08.09 inclusive 31 . 12 . 83 Official Journal of the European Communities No L 372 / 13 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status ' of originating products when the following conditions are metTariffheading No Description 08.12 Fruit, dried other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04 or 08.05 Drying of fruit 11.01 Cereal flours ¢ Manufacture from cereals 11.02 Cereal groats and cereal meal ; other worked cereal grains ( for example , rolled , flaked , polished , pearled or kibbled , but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground Manufacture from cereals 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 Manufacture from dried leguminous vegetables of heading No 07.05 , products of heading No 07.06 or of fruit of Chapter 8 ' 11.05 Flour, meal and flakes of potato Manufacture from potatoes 11.07 . Malt , roasted or not Manufacture from cereals 11.08 Starches ; inulin Manufacture from cereals of Chapter 10 or from potatoes or other products of Chapter 7 i 11.09 Wheat gluten , whether or not dried Manufacture from wheat or wheat flours 15.01 Lard , other pig fat and poultry fat , rendered or solvent-extracted Manufacture from products of heading No 02.05 15.02 Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent ­ extracted fats (including 'premier jus') obtained from those unrendered fats Manufacture from products of heading Nos 02.01 and 02.06 15.04 Fats and 'oils , of fish and marine mammals, whether or not refined Manufacture from products falling within Chapters 2 and 3 15.06 Other ahimal oils and fats ( including neat's-foot oil and fats from bones or waste) Manufacture from products Chapter 2 No L 372 / 14 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description ex 15.07 Fixed vegetable oils , fluid or solid , crude, refined or purified , but nor including Chinawood oil , myrtle wax , Japan wax or oil of tung nuts, oleococca seeds or oiticica seeds ; also not including oils of a kind used in machinery or mechanical appliances or for industrial purposes other than the manufacture of edible products Manufacture from products of Chapters 7 and 12 16.01 Sausages and the like , of meat , meat offal or animal blood Manufacture from products of Chapter 2 16.02 Other prepared or preserved meat or meat offal Manufacture from products falling within Chapter 2 16.04 Prepared or preserved fish , including caviar and caviar substitutes Manufacture from products falling within Chapter 3 16.05 Crustaceans and molluscs , prepared or preserved Manufacture from products falling within Chapter 3 ex 17.01 Beet sugar and cane sugar , in solid form , flavoured or coloured Manufacture from any product 17.02 Other sugar in solid form ; sugar syrups , not flavoured or coloured ; artificial honey , whether or not mixed with natural honey ; caramel Manufacture from any product ex 17.03 Molasses, flavoured or coloured Manufacture from any product 17.04 Sugar confectionery, not containing cocoa Manufacture from other products falling within Chapter 17 18.04 Cocoa butter ( fat or oil ) Manufacture from originating coco: beans 18.06 Chocolate and other food prepara ­ tions containing cocoa Manufacture from sucrose or manu ­ facture in which the value of the products falling within heading Nos 18.01 to 18.05 inclusive used ex ­ ceeds 40 % of the value of the pro ­ duct obtained ex 19.02 Malt extract Manufacture from products of heading No 11.07 ex 19.02 Preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary pur ­ poses, containing less than 50% by weight of cocoa Manufacture from cereals and derivatives thereof, meat , milk and sugars 19.03 Macaroni , spaghetti and similar products Manufacture from durum wheat 31 . 12 . 83 Official Journal of the European Communities No L 372 / 15 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches Manufacture from any product 19.05 Prepared foods obtained by the swel ­ ling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) Manufacture from any product 19.07 Bread, ships' biscuits and other ordi ­ nary bakers' wares, not containing added sugar, honey , eggs , fats, cheese or fruits ; communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products Manufacture from products falling within Chapter 11 19.08 Pastry , biscuits, cakes and other fine bakers ' wares whether or not con ­ taining cocoa in any proportion Manufacture from products falling within Chapter 1 1 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid , with or without sugar, whether or not containing salt, spices or mus ­ tard Manufacture from originating prod ­ ucts falling within Chapters 7 and 8 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid Manufacture from originating prod ­ ucts falling within Chapter 7 20.03 Fruits, preserved by freezing, con ­ taining added sugar Manufacture from originating prod ­ ucts falling within Chapters 8 and 17 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained , glace or crystallized ) Manufacture from originating prod ­ ucts falling within Chapters 8 and 17 20.05 Jams, fruit jellies, marmalades, fruit puree and fruit pastes , being cooked preparations, whether or not con ­ taining added sugar . Manufacture from originating prod ­ ucts falling within Chapters 8 and 17 20.06 Fruit otherwise prepared or pre ­ served, whether or not containing added sugar or spirit Manufacture from originating prod ­ ucts falling within Chapters 8 , 9 , 17 and 22 20.07 Fruit juices ( including grape must ) and vegetable juices, whether or not containing added sugar, but unfer ­ mented and not containing spirit Manufacture from originating prod ­ ucts falling within Chapters 7, 8 and 17 ex 21.02 Roasted chicory and extracts thereof Manufacture from chicory roots , fresh or dried No L 372 / 16 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 21.04 Sauces ; mixed condiments and mixed seasonings Manufacture from tomato concen ­ trate the value of which does not exceed 50% of the . value of the product obtained 21.05 Soups and broths, in liquid , solid or powder form ; homogenized compo ­ site food preparations Manufacture from products falling within heading No 20.02 ex 21.07 Sugar syrups, flavoured or coloured Manufacture from any product I 22.02 Lemonade, flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , nor includ ­ ing fruit and vegetable juices falling within heading No 20.07 Manufacture from fruit juices 22.06 Vermouths, and other wines of fresh grapes flavoured with aromatic extracts Manufacture from products of heading No 08.04 , 20.07, 22.04 or 22.05 22.08 Ethyl alcohol or neutral spirits , undenatured , of a strength of 80 ° or higher ; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength Manufacture from products of heading No 08.04 , 20.07 , 22.04 or 22.05 22.09 Spirits (other than those falling within heading No 22.08 ); liqueurs and other spirituous beverages; compound alcoholic preparations ( known as 'concentrated extracts') for the manufacture of beverages Manufacture from products falling within heading No 08.04 , 20.07, 22.04 or 22.05 22.10 Vinegar substitutes for vinegar Manufacture from products of heading No 08.04 , 20.07, 22.04 or 22.05 ex 23.03 Residues from the manufacture of maize starch (excluding concentrated steeping liquors ), of a protein content , calculated on the dry product , exceeding 40 % by weight Manufacture from maize or maize flour 23.04 Oil-cake and other residues ( except dregs ) resulting from the extraction of vegetable oils Manufacture from various products 23.07 Sweetened forage ; other prepara ­ tions of a kind used in animal feed ­ ing Manufacture from cereals and de ­ rived products , meat, milk , sugar and molasses 31 . 12 . 83 Official Journal of the European Communities No L 372 / 17 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description ex 24.02 Cigarettes , cigars , smoking tobacco ' Manufacture from products of heading No 24.01 of which afeleast 70 % by quantity are originating products ex 28.38 Aluminium sulphate Manufacture from products falling within heading No 28.20 30.03 Medicaments ( including veterinary medicaments) Manufacture from active substances ex 30-04 Wadding , gauze , bandages and similar articles ( for example , dressings , adhesive plasters , poultices ) impregnated or coated with pharmaceutical substances for medical or surgical purposes ) Manufacture from originating phar ­ maceutical substances 31.05 Other fertilizers ; goods of this chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 32.06 Colour lakes Manufacture from products falling within heading Nos 32.04 and 32.05 32.07 Other colouring matter; inorganic products of a kind used as luminophores Mixing of oxides or salts falling within Chapter 28 with extenders such as barium sulphate, chalk, barium carbonate and satin white 32.10 Artists', students' and signboard painters ' colours , modifying tints, amusement colours and the like , in tablets, tubes, jars , bottles, pans or in similar forms of packings, includ ­ ing such colours in sets or outfits, with or without brushes, palettes or other accessories Manufacture from products falling within heading Nos 32.04 to 32.09 inclusive 32.12 Glaziers ' putty ; grafting putty ; painters ' fillings , non-refractory surfacing preparations ; stopping, sealing and similar mastics , including resin mastics and cements Manufacture from products falling within heading No 32.09 ¢ ex 33.06 Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses Manufacture from essential oils rcr ­ peneless or not ), concretes, absolutes or resinoids No L 372 / 18 Official Journal of the European Communities 31 . 12 . 83 List A (cont 'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 34.01 Soap ; organic surface-active prod ­ ucts and preparations for use as soap , in the form of bars , cakes or moulded pieces or shapes, whether or not combined with soap Manufacture from products falling within heading Nos 34.02 and 34.05 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues Manufacture from maize or potatoes ex 35.07 Prepared enzymes not elsewhere specified or included Manufacture in which the value of the products used does not exceed 50 % of the value of the product obtained ex 36.08 Articles of combustible materials Manufacture from combustible operations and products 37.01 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paper ­ board or cloth Manufacture from products falling within heading No 37.02 ¢ 37.02 Film in rolls , sensitized , unexposed , perforated or not Manufacture from products falling within heading No 37.01 37.04 Sensitized plates and film , exposed but not developed, negative or posi ­ tive Manufacture from products falling within heading Nos 37.01 and 37.02 38.11 Disinfectants, insecticides, fun ­ gicides, rat poisons, herbicides, anti ­ sprouting products, plant growth regulators and similar products, put up in forms or packings for sale by retail or as preparations or as articles ( for example, sulphur-treated bands, wicks and candles, fly-papers ) Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 38.12 Prepared glazings , prepared dress ­ ings and prepared mordants, of a kind used in the textile , paper, leather or like industries Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 38.13 Pickling preparations for metal sur ­ faces ; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consist ­ ing of metal and other materials ; preparations of a kind used as cores or coatings for welding rods and electrodes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 31 . 12 . 83 Official Journal of the European Communities No L 372 / 19 ' List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 38.14 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Anti-knock preparations, oxidation .inhibitors , gum inhibitors , viscosity ­ improvers . anti-corrosive prepara ­ tions and similar prepared additives for mineral oils 38.15 Prepared rubber accelerators Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 38.17 Preparations and charges for fire-ex ­ tinguishers ; charged fire-extinguish ­ ing grenades Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 38.18 Composite solvents and thinners for varnishes and similar products Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained ex 38.19 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Chemical products and preparations of the chemical or allied industries ( including those consisting of mix ­ tures of natural products), not else ­ where specified or included ; residual products of the chemical or allied industries, nor elsewhere specified or included, excluding:  Fusel oil and Dippel 's oil ,  Naphthenic acids and their non-water-soluble salts, esters of naphthenic acids ,  Sulphonaphthenic acids and their non-water-soluble salts, esters of sulphonaphthenic acids ,  Petroleum sulphonates, exclud ­ ing petroleum sulphonates of alkali metals , of ammonium or of ethanolamines, thiophenated sulphonic acids of oils obtained from bituminous minerals , and their salts ,  Mixed alkylbenzenes and mixed alkylnaphthalenes ,  Ion exchangers ,  Catalysts ,  Getters for vacuum tubes, No L 372 / 20 Official Journal of the European Communities 31 . 12 . 83 List A (cont 'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description ex 38.19 (cont 'd) Refractory cements or mortars and similar compositions, Alkaline iron oxide for the purification of gas , Carbon (other than that falling within heading No ex 38.01 ) in metal , graphite or other com ­ pounds, in the form of small plates, bars or other semi-manu ­ factures, Sorbitol other than sorbitol fall ­ ing within heading No 29.04 , Ammoniacal gas liquors and spent oxide produced in coal gas purification Manufacture from yarnex Chapter 39 Textile fabrics not included under heading No 59.08 pursuant to Note 2 A of Chapter 59 ex 39.02 Polymerization products Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained ex 39.07 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Articles of materials of the kinds described in heading Nos 39.01 to 39.06 with the exception of . fans and hand-screens, non-mechani ­ cal , frames and handles therefor and parts of such frames and handles, and corset busks and similar sup ­ ports for articles of apparel or clothing accessories 40.05 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Plates, sheets and strip, of unvul ­ canized natural or synthetic rubber, other than smoked sheets and crepe sheets falling within heading No 40.01 or 40.02 ; granules of unvul ­ canized natural or synthetic rubber compounded ready for vulcaniza ­ tion ; unvulcanized natural or synthe ­ tic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil ) or with silica (with or without the addition of mineral oil ), in any form, of a kind known as masterbatch 31 . 12 . 83 Official Journal of the European Communities No L 372/ 21 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description ex 41.02 Bovine cattle leather ( including buf ­ falo leather) and equine leather, prepared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 Tanning of raw hides and skins falling within heading No 41.01 ex 41.03 Sheep and lamb skin leather, pre ­ pared but not parchment dressed, except leather falling within heading No 41.06 or 41.08 Tanning of raw hides and skins falling within heading No 41.01 ex 41.04 Goat and kid skin leather, prepared but nor parchment dressed, except leather falling within heading No 41.06 or 41.08 Tanning of raw hides and skins falling within heading No 41.01 ex 41.05 Other kinds of leather, prepared but not parchment dressed , except leather falling within heading No 41.06 or 41.08 Tanning of raw hides and skins falling within heading No 41.01 41.08 Patent leather and imitation patent leather; metallized leather Varnishing or metallizing of leather falling within heading Nos 41.02 to 41.06 inclusive (other than skin leather of crossed Indian sheep and of Indian goat or kid , not further prepared than vegetable tanned, or if otherwise prepared, obviously un ­ suitable for . immediate use in the manufacture of leather articles), in which the value of the skin leather used does not exceed 50% of the value of the product obtained 43.03 Articles of furskin Making up from furskins in plates crosses and similar forms falling within heading No ex 43.02 ex 44.21 Complete wooden packing cases, boxes, crates, drums and similar packings, except those made of fibreboard Manufacture from boards not cut to size ex 44.28 Match splints ; wooden pegs or pins for footwear Manufacture from drawn wood 45.03 Articles of natural cork Manufacture from products falling within heading No 45.01 ex 48.07 Paper and paperboard, ruled, lined or squared, but not otherwise printed , in rolls or sheets Manufacture from paper pulp No L 372 / 22 Official Journal of the European Communities 31 . 12 . 83 List A (cont 'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 48.14 Writing blocks, envelopes, letter cards , plain postcards, correspon ­ dence cards ; boxes, pouches, wallets and writing compendiums , of paper or paperboard, containing only an assortment of paper stationery ¢ Manufacture in which the value of the products used does not exceed 50% of the value of the products obtained 48.15 Other paper and paperboard , cut to size or shape Manufacture from paper pulp ex 48.16 Boxes, bags and other packing con ­ tainers of paper or paperboard Manufacture in which the value of the products used does not excced 50% of the value of the product obtained 49.09 Picture postcards , Christmas and other picture greeting cards , printed by any process , with or without trimmings Manufacture from products falling within heading No 49.1 1 49.10 Calendars of any kind , of paper or paperboard, including calendar blocks Manufacture from products falling within heading No 49.11 50.04 (') Silk yarn , other than yarn of no(il or other waste silk , not put up for retail sale Manufacture from products falling within heading No 50.01 50.05 (') Yarn spun from noil or other silk waste, not put up for retail sale Manufacture from products falling within heading No 50.03 neither carded nor combed ex 50.07 (') Silk yarn and yarn spun from noil or other waste silk , put up for retail sale ; imitation catgut of silk Manufacture from products falling within heading No 50.01 or from products falling within heading No 50.03 neither carded nor combed 50.09 ( 2 ) Woven fabrics of silk of noil or other waste silk Manufacture from products falling within heading Nos 50.02 and 50.03 51.01 (') Yarn of man-made fibres (continu ­ ous ), not put up for retail sale Manufacture from chemical products or textile pulp 51.02 ( ») Monofil , strip (artificial straw and the like ) and imitation catgut , of man-made fibre materials ' Manufacture from chemical products or textile pulp (*) For yarn obtained from two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified . ( 2) For fabrics composed of two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified . \ 31 . 12 . 83 Official Journal of the European Communities No L 372 / 23 List A (cont'd) Products obtained Working or processing that does not confer the status of originating , products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 51.03 (') Yam of man-made fibres (continu ­ ous), put up for retail sale Manufacture from chemical products or textile pulp 51.04 ( 2 ) Woven fabrics of man-made fibres (continuous), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02 Manufacture from chemical products or textile pulp 52.01 Metallized yarn , being textile yarn spun with metal or covered with metal by any process Manufacture from chemical prod ­ ucts, from textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed 52.02 Woven fabrics of metal thread or of metallized yarn , of a kind used in ' articles of apparel , as furnishing fabrics or the like Manufacture from chemical prod ­ ucts, from textile pulp or from natural textile fibres , discontinuous man-made fibres or their waste 53.06 (&gt;) Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Manufacture from products falling within heading Nos 53.01 and 53,03 53.07 (') Yarn of combed sheep's or lambs' wool (worsted yarn ), not put up for retail sale Manufacture from products falling within heading Nos 53.01 and 53.03 53.08 (  ) Yarn of fine animal hair (carded or combed), not put up for retail sale Manufacture from raw fine animal hair falling within heading No 53.02 53.09 ( ») Yarn of horsehair or of other coarse animal hair, not put up for retail sale Manufacture from raw coarse ani ­ mal hair falling within heading No 53.02 or from raw horsehair falling within heading No 05.03 53.10 (') Yarn of sheep's or lambs' wool , of horsehair or of other animal hair ( fine or coarse), put up for retail sale Manufacture from products falling within heading Nos 05.03 or 53.01 to 53.04 inclusive 53.11 ( 2 ) Woven fabrics of sheep's or lambs' wool or of fine animal hair Manufacture from products falling within heading Nos 53.01 to 53.05 inclusive 53.12 ( 2 ) Woven fabrics of horsehair or of other coarse animal hair Manufacture from products falling within heading Nos 53.02 to 53.05 or from horsehair falling within heading No 05.03 (*) For yarn obtained from two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified . ( 2) For fabrics composed of two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified. No L 372 /24 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 54.03 0 ) Flax or ramie yarn, not put up for retail sale Manufacture from products falling within heading " Nos 54.01 and 54.02 , neither carded nor combed 54.04 ( ») Flax or ramie yarn , put up for retail sale , Manufacture from products falling within heading No 54.01 or 54.02 54:05 (2 ) Woven fabrics of flax or of ramie Manufacture from products falling within heading No 54.01 or 54.02 55.05 ( ») Cotton yarn, not put up for retail sale Manufacture from products falling within heading No 55.01 or 55.03 55.06 (') Cotton yarn , put up for retail sale Manufacture from products falling within heading No 55.01 or 55.03 55.07 ( 2) Cotton gauze Manufacture from products falling within heading No 55.01 , 55.03 or 55.04 55.08 ( 2 ) Terry towelling and similar terry fabrics , of.cotton Manufacture from products falling within heading No 55.01 , 55.03 or 55.04 55.09 ( 2 ) Other woven fabrics of cotton Manufacture from products falling within heading No 55.01 , 55.03 or 55.04 56.01 Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp 56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous) Manufacture from chemical products or textile pulp 56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp 56.05 ( ») Yarn of man-made fibres (discon ­ tinuous or waste), not put up for . retail sale Manufacture from chemical products or textile pulp 56.06 ( ») Yarn of man-made fibres (discon ­ tinuous or waste), put up for retail sale Manufacture from chemical products or textile pulp I 1) For yarn obtained from two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified . (2) For fabrics composed of two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified. 31 . 12 . 83 No L 372/ 25Official Journal of the European Communities List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers ¢ the status of originating products when the following conditions are metTariff heading No Description 56.07 ( 2 ) Woven fabrics of man-made fibres (discontinuous or waste) Manufacture from products falling within heading Nos 56.01 to 56.03 inclusive 57.06 H Yarn of jute or of other textile bast fibres of heading No 57.03 Manufacture from raw jute, or other raw textile bast fibres falling within heading No 57.03 ex 57.07 ( ») Yarn of true hemp Manufacture from raw true hemp ex 57.07 C 1 ) Yarn of other vegetable textile fibres excluding yarn of true hemp Manufacture from raw vegetable textile fibres falling within heading Nos 57.02 to 57.04 ex 57.07 Paper yarn Manufacture from products falling within Chapter 47, from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed 57.10 ( 2) Woven fabrics of jute or of other textile bast fibres falling within heading No 57.03 Manufacture from raw jute or from other textile bast fibres falling within heading No 57.03 ex 57.11 ( 2 ) Woven fabrics of other vegetable textile fibres Manufacture from products falling within heading No 57.01 , 57.02 or 57.04 or from coir yarn falling within heading No 57.07 ex 57.11 Woven fabrics of paper yarn Manufacture from paper, from chemical products, textile pulp or from natural textile fibres, discon ­ tinuous man-made fibres or their waste 58.01 Carpets, carpeting and rugs, knotted (made up or not ) Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 51.01 , 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive or 57.01 to 57.04 inclusive 58.02 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 51.01 , 53.01 to 53.05 inclusive, . 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive or 57.01 to 57.04 inclusive 58.04 Woven pile fabrics and chenille fab ­ rics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ) Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp ( 1 ) For yarn obtained from two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed yarn is classified and for the headings under which yarn of each of the other textiles of which the mixture is composed would be classified. N ( 2) For fabrics composed of two or more textile materials : the provisions appearing in this list shall be applied cumulatively both as regards the heading under which the mixed fabric is classified and for the headings under which fabric of each of the other textiles of which the mixture is composed would be classified. No L 372 / 26 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading . No Description 58.05 Narrow woven fabrics , and narrow fabrics ( bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive , 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp 58.06 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive , 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp 58.07 Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn )'; braids and orna ­ mental trimmings , in the piece ; tas ­ sels , pompons and the like Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive , 54.01 , 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp 58.08 Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics), plain Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive and 56.01 to 56.03 inclusive or from chemical products or textile pulp 58.09 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive , 56.01 to 56.03 inclusive or from chemical products or textile pulp 58.10 Embroidery , in the piece, in strips or in motifs Manufacture from textile yarn 59.01 Wadding and articles of wadding; textile flock and dust and mill neps Manufacture either from natural fibres or from chemical products or textile pulp 59.02 Felt and articles of felt, whether or not impregnated or coated Manufacture either from natural fibres or from chemical products or textile pulp 59.03 Bonded fibre fabrics , similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated Manufacture either from natural fibres or from chemical products or textile pulp 59.04 Twine, cordage, ropes and cables, plaited or not Manufacture either from natural fibres or from chemical products or textile pulp 59.05 Nets and netting made of twine, cordage or rope, and made up fish ­ ing nets of yarn , twine, cordage or rope Manufacture either from natural fibres or from chemical products or textile pulp 31 . 12 . 83 Official Journal of the European Communities No L 372/ 27 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 59.06 Other articles made from yarn , twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics Manufacture either from natural fibres or from chemical products or textile pulp 59.07 Textile fabrics coated with gum or amylaceous substances of a kind used for the outer covers of books and the like; tracing cloth ; prepared painting canvas; buckram and simi ­ lar fabrics for hat foundations and similar uses Manufacture from yarn 59.08 Textile fabrics impregnated, coated, covered or laminated with prepara ­ tions of cellulose derivatives or of other artificial plastic materials Manufacture from yarn 59.10 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not Manufacture either from yarn or from textile fibres ex 59.11 Rubberized textile fabrics , other than rubberized knitted or crocheted goods, with the exception of those consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of con ­ tinuous synthetic textile fibres, im ­ pregnated or covered with rubber latex, containing at least 90% by weight of textile materials and used for the manufacture of tyres or for other technical uses Manufacture from yarn ex 59.11 Rubberized textile fabrics, other than rubberized knitted or crocheted goods, consisting of fabric of con ­ tinuous synthetic textile fibres or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90% by weight of textile materials and used for the manufacture of tyres or for other technical uses Manufacture from chemical products 59.12 Textile fabrics otherwise impreg ­ nated or coated ; painted canvas being theatrical scenery, studio backcloths or the like Manufacture from yarn No L 372 / 28 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 59.13 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials com ­ bined with rubber threads Manufacture from single yarn 59.14 Wicks, of woven , plaited or knitted textile materials , for lamps, stoves, lighters, candles and the like ; tubular knitted gas-mantle fabric and incan ­ descent gas mantles Manufacture from single yarn - 59.15 Textile hosepiping and similar tub ­ ing, with or without lining, armour or accessories of other materials &gt; Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive , 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp 59.16 59.17 Chapter 60 Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material Textile fabrics and textile articles, of a kind commonly used in machinery or plant Knitted and crocheted goods Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive, 53.01 to 53.05 inclusive, 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp Manufacture from products falling within heading Nos 50.01 to 50.03 inclusive , 53.01 to 53.05 inclusive , 54.01 , 55.01 to 55.04 inclusive, 56.01 to 56.03 inclusive and 57.01 to 57.04 inclusive or from chemical products or textile pulp Manufacture from natural fibres carded or combed , from products falling within heading Nos 56.01 to 56.03 inclusive, from chemical prod ­ ucts or textile pulp 61.01 Men's and boys' outer garments Manufacture from yarn 61.02 Women's, girls ' and infants' outer garments Manufacture from yarn 61.03 Men's and boys' under garments, including collars , shirt fronts and cuffs Manufacture from yarn 61.04 Women's , girls' and infants' under garments Manufacture from yarn 61.05 Handkerchiefs Manufacture from unbleached single yarn 61.06 Shawls , scarves, mufflers , mantillas, veils and the like Manufacture from unbleached single yarn of natural textile fibres or dis ­ continuous man-made fibres or their waste, or from chemical products or textile pulp 31 . 12 . 83 Official Journal of the European Communities No L 372 / 29 List A (cont'd) Products obtained Working.or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 61.07 Ties, bow ties and cravats Manufacture from yarn 61.09 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders , garters and the like ( including such articles of knitted or crocheted fabric), whether or not elastic ¢ Manufacture from yarn 61.10 Gloves, mittens, mitts, stockings, socks and sockettes, not being knit ­ ted or crocheted goods Manufacture from yarn 61,11 Made up accessories for articles of apparel ( for example, dress shields , shoulder and other pads, belts, muffs , sleeve protectors , pockets) Manufacture from yarn 62.01 Travelling rugs and blankets Manufacture from unbleached yarn falling within Chapters 50 to 56 inclusive 62.02 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles Manufacture from single unbleached yarn 62.03 Sacks and bags, of a kind used for the packing of goods Manufacture from chemical prod ­ ucts, textile pulp or from natural textile fibres, discontinuous man ­ made fibres or their waste 62.04 Tarpaulins, sails , awnings, sun ­ blinds, tents and camping goods Manufacture from single unbleached yarn ex 62.05 Other made up textile articles ( in ­ cluding dress patterns) excluding fans and hand screens, non-mechan ­ ical , frames and handles therefor and parts of such frames and handles Manufacture in which the value of the products used does not exceed 40% of the value of the product obtained 64.01 Footwear with outer soles and up ­ pers ¢ of rubber or artificial plastic material Manufacture from products falling within heading No 64.05 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material Manufacture from products falling within heading No 64.05 64.03 Footwear with outer soles of wood or cork Manufacture from products falling within heading No 64.05 No L 372 / 30 Official Journal of the European Communities 31 . 12 . 83 List A (cont 'd) Products obtained Working or processing that dqes not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 64.04 Footwear with outer soles of other materials Manufacture from products falling within heading No 64.05 65.03 Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed Manufacture from fibre 65.05 Hats and other headgear ( including hair nets), knitted or crocheted, or made up from lace, felt or other tex ­ tile fabric in the piece (but not from strips), whether or not lined or trimmed Manufacture from yarn or textile fibres 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar um ­ brellas) Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained ex 68.04 | ex 68.061 Articles of artificial abrasives with a basis of silicon carbide Manufacture from silicon carbide falling within heading No ex 28.56 70.06 Cast, rolled, drawn or blown glass ( including flashed or wired glass), in rectangles, surface ground or polished, but not further worked Manufacture from drawn, cast or rolled glass falling within heading Nos 70.04 and 70.05 70.07 Cast, rolled, drawn or blown glass (including flashed or wired glass), cut to shape other than rectangular shape, or bent or otherwise worked ( for example, edge worked or en ­ graved) whether or not surface ground or polished ; multiple-walled insulating glass , leaded lights and the like Manufacture from drawn, cast or rolled glass falling within heading Nos 70.04 to 70.06 inclusive 70.08 Safety glass consisting of toughened or laminated glass, shaped or not Manufacture from drawn, cast or rolled glass falling within heading Nos 70.04 to 70.07 inclusive 70.09 Glass mirrors ( including rear-view mirrors), unframed, framed or backed Manufacture from products falling within heading Nos 70.04 to 70.08 inclusive 71.15 Articles consisting of, or incorporat ­ ing, pearls , precious or semi-precious stones (natural , synthetic or recon ­ structed) Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained " 31 . 12 . 83 Official Journal of the European Communities No L 372 / 31 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 73.07 Blooms, billets, slabs and sheet-bars ( including tinplate bars ) of iron or steel ; pieces roughly shaped by forg ­ ing, of iron or steel Manufacture from products falling within heading No 73.06 73.08 Iron or steel coils for re-rolling Manufacture from products falling/ within heading No 73.07 73.09 Universal plates of iron or steel Manufacture from products falling within heading Nos 73.07 and 73.08 73.10 Bars and rods ( including wire rod), of iron or steel , hot-rolled, forged, extruded, cold-formed or cold ­ finished ( including precision-made); hollow mining drill steel Manufacture from products falling within heading No 73.07 73.11 Angles, shapes and sections, of iron or steel , hot-rolled , forged , extruded, cold-formed or cold-finished ; sheet piling of iron or steel , whether or not drilled, punched or made from as ­ sembled elements Manufacture from products falling within heading Nos 73.07 to 73.10 inclusive, 73.12 and 73.13 73.12 Hoop and strip, of iron or steel , hot-rolled or cold-rolled Manufacture from products falling within heading Nos 73.07 to 73.09 inclusive and 73.13 73.13 Sheets and plates, of iron or steel , hot-rolled or cold-rolled Manufacture from products falling within heading Nos 73.07 to 73.09 inclusive 73.14 Iron or steel wire, whether or not coated, but not insulated Manufacture from products falling within heading No 73.10 73.16 &lt; Railway and tramway track con ­ struction material of iron or steel , the following: rails, check-rails , switch blades,- crossings (or frogs), crossing pieces, point rods, rack rails , sleepers , fish-plates, chairs , chair wedges, sole plates (base plates), rail clips , bed-plates, ties and other materials specialized for joining or fixing rails Manufacture from products falling within heading No 73.06 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron ) or steel , excluding high-pressure hydro-electric conduits Manufacture from products falling within heading Nos 73.06 and 73.07 and products falling" within heading No 73.15 in the forms mentioned in heading Nos 73.06 and 73.07 74.03 Wrought bars , rods, angles, shapes and sections, of copper; copper wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained No L 372 / 32 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing' that confers the status of originating products when the following conditions are metTariff heading No Description 74.04 Wrought plates, sheets and strip, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.05 Copper foil (whether or not em ­ bossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any back ­ ing) not exceeding 0,15 mm Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.06 Copper powder and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.07 Tubes and pipes and blanks therefor, of copper; hollow bars of copper * ¢ Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.08 ' Tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.10 Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.11 Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar ma ­ terials ( including endless bands), of copper wire; expanded metal , of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.15 Nails, tacks, staples, hook-nails , spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws ( in ­ cluding screw hooks and screw rings), of copper; rivets, . cotters, cotter-pins, washers and spring washers, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.16 Springs, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 31 . 12 . 83 Official Journal of the European Communities No L 372/ 33 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 74.17 Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.18 Other articles of a kind commonly used for domestic purposes ; sanitary ware for indoor use, and parts of such articles and ware, of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 74.19 Other articles of copper Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.02 Wrought bars , rods, angles, shapes and sections , of nickel ; nickel wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.03 Wrought plates, sheets and strip, of nickel ; nickel foil ; nickel powders and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.04 Tubes and pipes and blanks therefor, of nickel ; hollow bars, and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of nickel Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.05 Electro-plating anodes, of nickel , wrought or unwrought, including those produced by electrolysis Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 75.06 Other articles of nickel Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.02 Wrought bars, rods, angles, shapes and sections, of aluminium; aluminium wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.03 Wrought plates, sheets and strip, of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained No L 372/ 34 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 76.04 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material ), of a thickness (excluding any back ­ ing) not exceeding 0,20 mm 76.05 Aluminium powders or flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.06 Tubes and pipes and blanks therefor, of aluminium; hollow bars of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.07 Tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.08 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Structures, and parts of structures (for example, hangars and other buildings, bridges and bridge ­ sections, towers, lattice masts, roofs , roofing frameworks, door and win ­ dow frames, balustrades, pillars and columns), of aluminium ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium 76.09 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of aluminium, of a capacity exceeding 300 litres, whether or not lined or heat insulated, but not fitted with mechanical or thermal equipment 76.10 Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained Casks, drums, cans, boxes and simi ­ lar containers (including rigid and collapsible tubular containers), of aluminium, of a description com ­ monly used for the conveyance or packing of goods 76.11 Containers of aluminium, for com ­ pressed or liquified gas Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 31 . 12 . 83 Official Journal of the European Communities No L 372 / 35 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 76.12 Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insu ­ lated electric wires and cables Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 76.15 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium Manufacture in which the value of ­ the products used does not exceed 50% of the value of the product obtained 76.16 Other articles of aluminium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 77.02 Wrought bars, rods, angles, shapes and sections , of magnesium; mag ­ nesium wire; wrought plates, sheets and strip, of magnesium; magnesium foil ;' raspings and shavings of uni ­ form size, powders and flakes, of magnesium; tubes and pipes and blanks therefor, of magnesium; hol ­ low bars of magnesium; other articles of magnesium Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.02 Wrought bars, rods, angles, shapes and sections, of lead ; lead wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.03 Wrought plates, sheets and strip, of lead Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.04 Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1,7 kg/m2 ; lead powders and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.05 Tubes and pipes and blanks therefor, of lead; hollow bars and tube and pipe fittings ( for example, joints, elbows, sockets, flanges and S-bends) of lead Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 78.06 Other articles of lead Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 79.02 Wrought bars, rods, angles, shapes and sections, of zinc; zinc wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained No L 372 / 36 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 79.03 Wrought plates, sheets and strip, of zinc; zinc foil ; zinc powders and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 79.04 Tubes and pipes and blanks therefor, of zinc; hollow bars, and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of zinc - Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 79.06 Other articles of zinc Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 80.02 Wrought bars, rods, angles, shapes and sections, of tin ; tin wire Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 80.03 Wrought plates, sheets and strip, of tin Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 80.04 Tin foil (whether or not embossed, cut to shape, perforated , coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg/m2; tin powders and flakes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 80.05 Tubes and pipes and blanks therefor, of tin ; hollow bars, and tube and pipe fittings ( for example, joints, elbows, sockets and flanges), of tin Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 82.05 Interchangeable tools for hand tools , for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing morticing or screw-driving), including dies for wire drawing, extrusion dies for metal, and rock drilling bits Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained « 31 . 12 . 83 Official Journal of the European Communities No L 372 / 37 List A (cont 'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating pjoducts when the following conditions are metTariff heading No Description 82.06 Knives and cutting blades, for machines or for mechanical ap ­ pliances Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained ex Chapter 84 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained Boilers, machinery and mechanical appliances and parts thereof, ex ­ cluding refrigerators and refrigerat ­ ing equipment (electric and other) (heading No 84.15 ) and sewing machines, including furniture specially designed for sewing machines (heading No ex 84.41 ) 84.15 Refrigerators and refrigerating equip ­ ment (electrical and other) Working, processing or assembly in which tne value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts ( J ) used are originating prod ­ ucts ex 84.41 Sewing machines; furniture specially designed for sewing machines Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that :  at least 50% in value of the materials and parts ( l) used for the assembly of the head (motor excluded) are originating prod ­ , ucts, and  the thread tension, crochet and zigzag mechanisms are originat ­ ing products ex Chapter 85 Electrical machinery and equipment and parts thereof, excluding prod ­ ucts falling within heading Nos 85.14 and 85.15 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained (*) In determining the value of materials and parts, the following must be taken into account: ( a) in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; ( b) in respect of other materials and parts, the provisions of Article 4 of the Regulation determining:  the value of imported products,  the value of products of undetermined origin . No L 372 / 38 Official Journal of the European Communities 31 . 12 . 83 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 85.14 Microphones and stands therefor ; loudspeakers ; audio-frequency elec ­ tric amplifiers Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained , and provided that :  at least 50% in value of the materials and parts (') used are originating products, and  all the transistors are originating products 85.15 Radiotelegraphic and radiotelepho ­ nic transmission and reception ap ­ paratus ; radio-broadcasting and tele ­ vision transmission and reception apparatus (including receivers incor ­ porating sound recorders or repro ­ ducers ) and television cameras; radio navigational aid apparatus, radar apparatus and radio remote control apparatus Working, processing or assembly in which tne value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained , and provided that :  at least 50% in value of the materials and parts used ( J ) are originating products, and  all the transistors are originating products Chapter 86 Railway and tramway locomotives, rolling-stock and parts thereof; railway and tramway track fixtures and fittings; traffic signalling equipment of all kinds (not electri ­ cally powered) Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained ex Chapter 87 Vehicles, other than railway or tramway rolling-stocks, and parts thereof, excluding products of head ­ ing No 87.09 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds 1 Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (') used are originating prod ­ ucts (*) In determining the value of materials and parts, the following must be taken into account: , (a ) in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; (b) in respect of other materials and parts, the provisions' of Article 4 of the Regulation determining:  the value of imported products,  the value of products of undetermined origin. 31 . 12 . 83 Official Journal of the European Communities No L 372 / 39 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description ex Chapter 90 Optical , photographic, cinemato ­ graphic, measuring, checking, preci ­ sion , medical and surgical instru ­ ments and apparatus and parts thereof, excluding products falling within heading Nos 90.05 , 90.07 (except electrically ignited photo ­ graphic flashbulbs); 90.08 , 90.12 and 90.26 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained 90.05 Refracting , telescopes (monocular and binocular), prismatic or not Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts i 1 ) used are originating prod ­ ucts ex 90.07 Photographic cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps falling within heading No 85.20 , with the exception of electrically ignited photographic flashbulbs Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts ( 1 ) used are originating prod ­ ucts 90.08 Cinematographic cameras, projec ­ tors, sound recorders and sound reproducers but not including re ­ corders of film-editing apparatus ; , any combination of these articles Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (*) used are originating prod ­ ucts 90.12 Compound optical microscopes, whether or not provided with means for photographing or projecting the image Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (') used are originating prod ­ ucts ( 1) In determining the value of materials and parts, the following must be taken into account: ( a) in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out : ( b) in respect of other materials and parts, the provisions of Article 4 of the Regulation determining- &gt;  the value of imported products, -  the value of products of undetermined origin. No L 372 /40 Official Journal of the European Communities 31 . 12 . 83 List A (cont 'd) I Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are metTariff heading No Description 90.26 Gas, liquid and electricity supply or production meters ; calibrating meters therefor Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained , and provided that at least 50% in value of the materials and parts (') used are originating prod ­ ucts ex Chapter 91 Clocks and watches and parts thereof, excluding products falling within heading Nos 91.04 and 91.08 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained 91.04 Other clocks  ' Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (') used are originating prod ­ ucts 91.08 Clock movements, assembled Working, processing or assembly in which the value of the non-originat ­ ing products used does not exceed 40% of the value of the product obtained, and provided that at least 50% in value of the materials and parts (') used are originating prod ­ ucts ex Chapter 92 Musical instruments ; , sound re ­ corders or reproducers ; television image and sound recorders or repro ­ ducers , parts and accessories of such articles, excluding products of head ­ ing No 92.11 Working, processing or assembly in which the value of the products used does not exceed 40% of the value of the product obtained (*) In determining the value of materials and parts, the following must be taken into account: ( a) in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out; ( b) in respect of other materials and parts, the provisions of Article 4 of the Regulation determining:  the value of imported products,  the value of products of undetermined origin . 31 . 12 . 83 Official Journal of the European Communities No L 372 /41 List A (cont'd) Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met &gt; Tariff heading No Description 92.11 Gramophones , dictating machines and other sound recorders or re ­ producers, including record-players and tape decks, with or without sound-heads; television image and sound recorders and reproducers Working, processing or assembly in which the value of the non-originat ­ ing products used does not " exceed 40% of the value of the product obtained, and provided that :  at least 50% in value of the materials and parts (*) used are originating products, and  all the transistors are originating products Chapter 93 Arms and ammunition ; parts thereof Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained ex 96.01 Other brooms and brushes ( including brushes of a kind used as parts of machines); paint rollers ; squeegees (other than , roller squeegees) and mops Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 97.03 Other toys; working models of a kind used for recreational purposes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 98.01 Buttons and button moulds, studs, cuff-links, and press-fasteners, in ­ cluding snap fasteners and press ­ studs; blanks and parts of such articles Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained 98.08 Typewriter and similar ribbons, whether or not on spools; ink-pads, with or without boxes Manufacture in which the value of the products used does not exceed 50% of the value of the product obtained ( a) In determining the value of materials and parts, the following must be taken into account: ( a) in respect of originating materials and parts , the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; ( b) in respect of other materials and parts, the provisions of Article 4 of the Regulation determining:  the value of imported products,  the value of products of undetermined origin . No L 372 /42 Official Journal of the European Communities 31 . 12 . 83 ¢ LIST B List of working or processing operations which do not result in a change in the nomenclature heading but which do confer the status of originating products on the products undergoing such operations Products obtained Working or processing that confers the status of originating products Tariff heading No Description Incorporation of non-originating materials and parts in machinery or mechanical appliances falling within Chapters 84 to 92 does not make such products lose their status of originating products, provided that the value of the non-originating materials and parts used does not exceed 5% of the value of the product ob ­ tained 13.02 Shellac , seed lac , stick lac and other lacs ; natural gums , resins , gum-resins and balsams Working , processing or assembly in which the value of the materials and parts used does not exceed 50 % of the value of the finished product ex 15.05 Refined lanolin Manufacture from crude wool grease ex 15.10 Fatty alcohols Manufacture from fatty acids ex 21.03 Prepared mustard Manufacture from mustard flour ex 25.15 Marble squared by sawing, of a thickness of 25 cm or less Sawing into slabs or sections, polishing, grinding and cleaning of marble, including marble not further worked than roughly split, roughly squared or squared by sawing, more than 25 cm in thickness ex 25.16 Granite, porphyry, basalt, sandstone and other monu ­ mental and building stone, squared by sawing, of a thickness of 25 cm or less Sawing of granite, porphyry, basalt, sandstone and other building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing, more than 25 cm in thickness ex 25.18 Calcined dolomite; agglomerated dolomite ( including tarred dolomite) Calcination of unworked dolomite ex 25.19 Other magnesium oxide, whether or not chemically pure Manufacture from natural magnesium carbonate (magnesite ) ex 25.32 Earth colours, calcined or powdered Crushing and calcination or powdering of earth colours ex Chapters 28 to 37 Products of the chemical and allied industries excluding sulphuric anhydride (ex 28.13 ), tannins (ex 32.01 ), essential oils , resinoids and terpenic by-products ( ex 33.01 ), prepared enzymes not elsewhere specified or included (ex 35.07 ) Working or processing in which the value of the non-originating products used does not exceed 20 % of the value of the finished product ex 28.13 Sulphuric anhydride \ Manufacture from sulphur dioxide ex 32.01 Tannins ( tannic acids), including water-extracted gall ­ nut tannin, and their salts, ethers , esters and other de ­ rivatives Manufacture from tanning extracts of vegetable origin 31 . 12 . 83 Official Journal of the European Communities No L 372/43 List B (cont'd) Products obtained Working or processing that confers the status of originating products Tariff heading No Description ex 33.01 Essential oils ( terpeneless or not), concretes and abso ­ lutes ; resinoids ; terpenic by-products of the deterpena ­ tion of essential oils Manufacture from concentrates of essential oils in fats, in fixed oils, or in waxes or the like, obtained by cold absorption or by maceration ex 35.07 Prepared enzymes not elsewhere specified or included Manufacture from enzymes or prepared enzymes of which the value does not exceed 50% of the value of the product obtained ex Chapter 38 Miscellaneous chemical products, other than refined tall oil ( ex 38.05 ) and wood pitch (wood tar pitch ) (ex 38.09 ) Working or processing in which the value of the non ­ originating materials used does not exceed 20% of the value of the product obtained ex 38.05 Refined tall oil Refining of crude tall oil ex 38.09 Wood pitch (wood tar pitch ) Distillation of wood tar Chapter 39 Artificial resins and plastic materials , cellulose esters and ethers ; articles thereof Working or processing in whtfch the value of the non ­ originating materials used does not exceed 20% of the value of the product obtained ex 40.01 Slabs of crepe rubber for soles Lamination of crepe sheets of natural rubber ex 40.07 Vulcanized rubber thread and cord, textile-covered Manufacture from vulcanized rubber thread or cord, not textile-covered ex 41.01 Sheep's and lambs' skins without the wool Removing wool from sheep's and lambs' skins in the wool ex 41.03 Retanned skin leather of Indian hair sheep Retanning of Indian hair sheep skin leather not further prepared than tanned ex 41.04 Retanned Indian goat or kid skin leather Retanning of Indian goat or kid skin leather not further prepared than tanned ex 44.22 Casks, barrels , vats, tubs, buckets and other coopers ' products and parts thereof Manufacture from riven staves of wood, not further prepared than sawn on one principal surface; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn ex 50.09 ex 51.04 ex 53.11 ex 53.12 ex 54.05 ex 55.07 ex 55.08 ex 55.09 ex 56.07 Printed fabrics Printing accompanied by finishing operations (bleach ­ ing, dressing, drying, steaming, burling, mending, im ­ pregnating, sanforizing, mercerizing) of fabrics the value of which does not exceed 47,5% of the value of the product obtained ex 67.01 Feather dusters Manufacture from feathers, parts of feathers or down ex 68.03 Articles of slate, including articles of agglomerated slate Manufacture of articles of slate No L 372 /44 Official Journal of the European Communities 31 . 12 . 83 List B (cont 'd) Products obtained Working or processing that confers the status of originating products Tariff heading No Description ex 68.04 Hand-polishing stones, whetstones, oilstones, hones and the like , of natural stone, of agglomerated natural or artificial abrasives, or of pottery Cutting, adjusting and gluing of abrasive materials, which , owing to their shape, are not recognizable as being intended for hand use ex 68.13 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture of articles of asbestos or of mixtures with a basis of asbestos, or of mixtures with a basis of asbes ­ tos and magnesium carbonate eic 68.15 Articles of mica, including bonded mica splittings on a support of paper or fabric Manufacture of articles of mica ex 70.10 Cut-glass bottles Cutting of bottles the value of which does not exceed 50% of the value of the prbduct obtained ex 70.13 Cut glassware (other than articles falling within head ­ ing No 70.19 ) of a kind commonly used for table, kitchen , toilet or office purposes, for indoor decoration , or for similar uses Cutting of glassware^ the value of which does not ex ­ ceed 50% of the value of the product obtained ex 70.20 Articles made from glass fibre Manufacture from unworked glass fibre ex 71.02 Precious and semi-precious stones, cut or otherwise worked , bur not mounted, set or strung (except un ­ graded stones temporarily strung for convenience of transport ) Manufacture from unworked precious and semi ­ precious stones ex 71.03 Synthetic or reconstructed precious or semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) Manufacture from unworked synthetic or reconstructed precious or semi-precious stones ex 71.05 Silver and silver alloys , including silver gilt and platinum-plated silver , semimanufactured Rolling, drawing, beating or grinding of unwrought silver and silver alloys ex 71.06 Rolled silver, semi-manufactured Rolling, drawing, beating or grinding of unworked rolled silver ex 71.07 Gold , including platinum-plated gold , semi-manufac ­ tured Rolling, drawing, beating or grinding of unwrought gold, including platinum-plated gold ex 71.08 Rolled gold on base metal or silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled gold on base metal or silver ex 71.09 Platinum and other metals of the platinum group, sem i-man u factu red Rolling, drawing, beating or grinding of unwrought platinum and other metals of the platinum group ex 71.10 Rolled platinum or other platinum group metals , on base metal or precious metal , semi-manufactured Rolling, drawing, beating or grinding of unworked rolled platinum or other platinum group metals on base metal or precious metal 31 . 12 . 83 Official Journal of the European Communities No L 372/45 List B (cont 'd) Products obtained Working or processing that confers the status of originating products Tariff heading No Description ex 73.15 Alloy steel and high carbon steel :  in the forms mentioned in heading Nos 73.07 to 73.13  in the forms mentioned in heading No 73.14 Manufacture from products in the forms mentioned in heading No 73.06 Manufacture from products in the forms mentioned in heading No 73.06 or 73.07 ex 74.01 Unrefined copper (blister copper and other) Smelting of copper matte ex 74.01 Refined copper Fire-refining or electrolytic refining of unrefined copper (blister copper and other), copper waste or scrap ex 74.01 Copper alloy Fusion , and thermal treatment of. refined copper, copper waste or scrap ex 75.01 Unwrought nickel , excluding alloys Refining by electrolysis, by fusion or chemically of nickel waste and scrap 76.16 Other articles of aluminium Manufacture in which gauze, cloth, grill , netting, fenc ­ ing, reinforcing fabric and similar materials ( including endless bands) of aluminium wire, or expanded metal of aluminium are used the value of which does not exceed 50% of the value of the product obtained ex 77.02 Other articles of magnesium Manufacture from wrought bars, rods, angles, shapes and sections, plates, sheets and strip, wire, foil , raspings and shavings of uniform size, powders and flakes, tubes and pipes and blanks therefor, hollow bars, of mag ­ nesium, the value of which does not exceed 50% of the value of the product obtained ex 77.04 Beryllium , wrought Rolling, drawing or grinding of unwrought beryllium the value of which does not exceed 50% of the value of the product obtained ex 81.01 Tungsten, wrought Manufacture from unwrought tungsten the value of which does not exceed 50% of the value of the product obtained ex 81.02 Molybdenum, wrought Manufacture from unwrought molybdenum the value of which does not exceed 50% of the value of the product obtained ex 81.03 Tantalum, wrought Manufacture from unwrought tantalum the value of which does not exceed 50% of the value of the product obtained ex 81.04 Other base metals , wrought Manufacture from other base metals, unwrought, the value of which does not exceed 50% of the value of the product obtained ex 82.09 Knives with cutting blades, serrated or not ( including pruning knives), other than knives falling within head ­ ing No 82.06 Manufacture from knife blades No L 372 /46 Official Journal of the European Communities 31 . 12 . 83 List B (cont 'd) Products obtained Working or processing that confers the status of originating products Tariff heading No Description ex 84.05 Steam engines ( including mobile engines, but not steam tractors falling within heading No 87.01 or mechani ­ cally propelled road rollers ) with self-contained boilers Working, processing or assembly using products, the value of which does not exceed 40% of the value of the product obtained 84.06 Internal combustion piston engines Working, processing or assembly in which the value of the products used does nor exceed 40% of the value of the product obtained ex 84.08 Engines and motors , excluding reaction engines and gas turbines Working, processing or assembly in which the value of the non-originating products does not exceed 40% of the value of the product obtained and provided that at least 50% in value of the materials and parts (') used are originating products ex 84.41 Sewing machines, including furniture for sewing machines Working, processing or assembly in which the value of the non-originating products used does not exceed 407 « of the value of the product obtained , and provided that :  at least 507o in value of the materials and parts (') used for assembly of the head (motor excluded ) are originating products, and  the thread tension , crochet and zigzag mechanisms are originating products ex 95.05 Articles in tortoise-shell , mother of pearl , ivory , bone, horn , coral (natural or agglomerated ) and other animal carving material Manufacture from tortoise-shell , mother of pearl , ivory, bone, horn , coral ( natural or agglomerated ) and other animal carving material ; worked ex 95.08 Articles in vegetable carving material ( for example corozo), meerschaum and amber, natural or reconsti ­ tuted, jet ( and mineral substitutes for jet) Manufacture from vegetable carving material ( for example corozo), meerschaum and amber , natural or reconstituted, jet ( and mineral substitutes for jet); worked ex 96.01 Brushes and brooms Manufacture using prepared knots and tufts for broom or brush making the value of which does nor exceed 50% of the value of the product obtained ex 98.11 Smoking pipes including pipe bowls Manufacture from roughly shaped blocks (*) In determining the value of materials and parts, the following must be taken into account: ( a) in respect of originating materials and parts, the first verifiable price paid , or the price which would be paid in case of sale , for the said products on the territory of the country where working, processing or assembly is carried out ; ( b ) in respect of other materials and parts, the provisions of Article 4 of the Regulation determining :  the value of imported products,  the value of products of undetermined origin . 31 . 12 . 83 Official Journal of the European Communities No L 372 / 47 LIST C List of products for which the provisions of Articles 1(1 ) and 2 to 4 do not apply Tariff heading No Description ex 27.07 Assimilated aromatic oils as defined in Note 2 to Chapter 27, of which more than 65% by volume distils at a temperature of up to 250 °C ^ including mix ­ tures of petroleum spirit and benzol ), intended for use as power or heating fuels 27.09 "1 to &gt; 27.16 ' 1 / Mineral oils and products of their distillation ; bituminous substances; mineral waxes ex 29.01 Hydrocarbons :  acyclic  cyclanes and cyclenes, excluding azulenes  benzene, toluene, xylenes intended for use as power or heating fuels ex 34.03 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals , but not including preparations containing 70% or more by weight of petroleum oils or of oils obtained from bituminous minerals ex 34.04 Waxes with a basis of paraffin wax, of petroleum waxes, of waxes obtained from bituminous minerals , of slack wax or of scale wax ex 38.14 Prepared additives for lubricants' class="page"> 1 . Goods consigned from (exporter's business name, address, country) Reference No GENERALIZED SYSTEM OF PREFERENCES CERTIFICATE OF ORIGIN (Combined declaration and certificate) FORM A Issued in 2 . Goods consigned to (consignee's name, address , country) (country) See notes overleaf 3 . Means of transport and route (as far as known) 4. For official use 7. Number and kind of packages ; description of goods5 . Item num ­ ber 6 . Marks and numbers of packages 9 . Gross weight or other quantity 10 . Number and date of invoices 8 . Origin criterion ( see notes overleaf) 11 . Certification It is hereby certified, on the basis of control carried out, that the declaration by the exporter is correct 12 . Declaration by the exporter The undersigned hereby declares that the above details and statements are correct ; that all the goods were produced in ( country) and that they comply with the origin requirements specified for those goods in the generalized system of preferences for goods exported to ( importing country) Place and date, signature and stamp of certifying authority Place and date, signature of authorized signatory NOTES (1982) Countries which accept Form A for the purposes of the generalized system of preferences (GSP): Australia* European Economic Community :Norway Sweden Switzerland United States of America Belgium Denmark France Austria Canada Finland Japan Ireland Italy Luxembourg Netherlands United KingdomNew Zealand Federal Republic of Germany Greece People's Republic of Bulgaria Czechoslovak Socialist Republic Hungarian People's Republic Polish People's Republic Union of Soviet Socialist Republics Full details of the conditions covering admission to the GSP in these countries are obtainable from the designatedauthorities in the exporting preference-receiving countries or from the customs authorities of the preference-giving countries listed above. An information note is also obtainable from the UNCTAD secretariat. II . General conditions To qualify for preference, products must : (a) fall within a description of products eligible for preference in the country of destination . The description entered on the form must be sufficiently detailed to enable the products to be identified by the customs officer examining them ; (b) comply with the rules of origin of the country of destination . Each article in a consignment must qualify separately in its own right ; and (c) comply with the consignment conditions specified by the country of destination . In general , products must be consigned direct from the country of exportation to the country of destination but most preference-giving countries accept passage through intermediate countries subject to certain conditions. (For Australia , direct consignment is not necessary.) III . Entries to be made in box 8 Preference products must either be wholly obtained in accordance with the rules of the country of destination or sufficiently worked or processed to fulfil the requirements of that country's origin rules. (a) Products wholly obtained : for export to all countries listed in Section I , enter the letter 'P' in box 8 (for Australia and New Zealand box 8 may be left blank). (b) Products sufficiently worked or processed : for export to the countries specified below, the entry in box 8 should be as follows : (1 ) United States of America : for single country shipments enter the letter 'Y' in box 8, for shipments from recognized associations of countries, enter the letter 'Z' followed by the sum of the cost or value of the domestic materials and the direct cost of processing , expressed as a percentage of the ex-factory price of the exported products (example Y 35% or 'Z' 35%). (2) Canada : for products which meet origin criteria from, working or processing in more than one eligible least developed country, enter the letter 'G* in box 8 ; otherwise 'F. (3) Austria , Finland , Japan , Norway, Sweden , Switzerland and the European Economic Community : enter the letter 'W in box 8 followed by the Customs Cooperation Council Nomenclature tariff heading of the exported product (example 'W' 98.02). (4) Bulgaria, Czechoslovakia, Hungary, Poland and the USSR : for productswhich include vaiue added in the exporting preference-receiving country, enter the letter Y in box 8 followed by the value of imported materials and com ­ ponents expressed as a percentage of the fob price of the exported products (example Y 45%); for products obtained in a preference-receiving country and worked or processed in one or more other such countries, enter 'PK'. (5) Australia and New Zealand : completion of box 8 is not required . It is sufficient that a declaration be properly made in box 12 . * For Australia , the main requirements is the exporter's declaration on the normal commercial invoice. Form A, accompanied by the normal commercial invoice, is an acceptable alternative, but official certification is not required . RÃ ©fÃ ©rence n01 . ExpÃ ©diteur (nom . adresse, pays de l'exportateur) SYSTÃ ME GÃ NÃ RALISÃ  DE PRÃ FÃ RENCES CERTIFICAT D'ORIGINE (DÃ ©claration et certificat) 2. Destinataire (nom, adresse, pays) FORMULE A DÃ ©livrÃ © en (pays) voir notes au verso 3. Moyen de transport et itinÃ ©raire (si connus) 4. Pour usage officiel 7. Nombre et type de colis ; description des marchandises5. N0 d'or ­ dre 6. Marques et numÃ ©ros des colis 9. Poids brut ou quantitÃ © 10. N0 et date de la facture 8. CritÃ ¨re d'origine (voir notes au verso) 11 . Certificat 1 2 . DÃ ©claration de l'exportateur Il est certifiÃ ©, sur la base du contrÃ ´le effectuÃ ©, que la dÃ ©cla ­ ration de l'exportateur est exacte. Le soussignÃ © dÃ ©clare que les mentions et indications ci ­ dessus sont exactes, que toutes ces marchandises ont Ã ©tÃ © produites en , et qu elles remplissent les conditions d'origine requises par le systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences pour Ã ªtre exportÃ ©es Ã destination de ( nom du pays importateur) Lieu et date, signature et timbre de ( autoritÃ © dÃ ©livrant te certificat Lieu et date, signature du signataire habilitÃ © NOTES (1982 I. Pays qui acceptent la formule A aux fins du systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences (SGP): Australie * Autriche Canada £tats-Unis d'Am6rique Finlande Japon Norv6ge Nouvelle-Z6lande Su6de Suisse Communaut6 6conomique europ6enne : Allemagne, R6publique f6d6rale d ' Belgique Danemark France Gr6ce Irlande Italie Luxembourg Pays-Bas Royaume-Uni RÃ ©publique populaire de Bulgarie RÃ ©publique populaire de Pologne RÃ ©publique populaire hongroise RÃ ©publique socialiste tchÃ ©coslovaque Union des RÃ ©publiques socialistes soviÃ ©tiques Des dÃ ©tails complets sur les conditions rÃ ©gissant l'admission au bÃ ©nÃ ©fice du SGP dans ces pays peuvent Ã ªtre obtenus des . autoritÃ ©s dÃ ©signÃ ©es par les pays exportateurs bÃ ©nÃ ©ficiaires ou de l'administration des douanes des pays donneurs qui figurent dans la liste ci-dessus. Une note d'information peut Ã ©galement Ã ªtre obtenue du secrÃ ©tariat de la CNUCED. II . Conditions generates Pour Ã ªtre admis au bÃ ©nÃ ©fice des prÃ ©fÃ ©rences, les produits doivent : a) correspondre Ã la dÃ ©finition Ã ©tablie des produits pouvant bÃ ©nÃ ©ficier du rÃ ©gime de prÃ ©fÃ ©rences dans le pays de destination. La description figurant sur la formule doit Ã ªtre suffisamment dÃ ©taillÃ ©e pour que les produits puissent Ã ªtre identifiÃ ©s par l'agent des douanes qui les examine ; b) satisfaire aux rÃ ¨gles d'origine du pays de destination. Chacun des articles d'une mÃ ªme expÃ ©dition doit rÃ ©pondre aux conditions prescrites ; et c) satisfaire aux conditions d'expÃ ©dition spÃ ©cifiÃ ©es par le pays de destination. En gÃ ©nÃ ©ral , les produits doivent Ã ªtre expÃ ©diÃ ©s directement du pays d'exportation au pays de destination ; toutefois, la plupart des pays donneurs de prÃ ©fÃ ©rences acceptent sous certaines conditions le passage par des pays intermÃ ©diaires (pour l'Australie, l'expÃ ©dition directe n'est pas nÃ ©cessaire). \\\. Indications Ã porter dans la case 8 Pour bÃ ©nÃ ©ficier des prÃ ©fÃ ©rences, les produits doivent avoir Ã ©tÃ ©, soit entiÃ ¨rement obtenus, soit suffisÃ ¢ment ouvrÃ ©s ou transformÃ ©s conformÃ ©ment aux rÃ ¨gles d'origine des pays de destination. a) Produits entiÃ ¨rement obtenus : pour l'exportation vers tous les pays figurant dans la liste de la section I , il y a lieu d'inscrire la lettre «P » dans la case 8 (pour l'Australie et la Nouvelle-ZÃ ©lande, la case 8 peut Ã ªtre laissÃ ©e en blanc). b) Produits suffisamment ouvrÃ ©s ou transformÃ ©s : pour l'exportation vers les pays figurant ci-aprÃ ¨s, les indications Ã porter dans la case 8 doivent Ã ªtre les suivantes : 1 . Ã tats-Unis d'AmÃ ©rique : dans le cas d'expÃ ©dition provenant d'Un seul pays, inscrire la lettre «Y » ou, dans le cas d'expÃ ©ditions provenant d'un groupe de pays reconnu comme un seul , la lettre «Z », suivie de la somme du coÃ »t ou de la valeur des matiÃ ¨res et du coÃ »t direct de la transformation, exprimÃ ©e en pourcentage du prix dÃ ©part usine des marchandises exportÃ ©es (exemple : «Y » 35% ou «Z » 35%); 2 . Canada : il y a lieu d'inscrire dans la case 8 la lettre «G » pour les produits -qui satisfont aux critÃ ¨res d'origine aprÃ ¨s ouvraison ou transformation dans plusieurs des pays les moins avancÃ ©s ; sinon , inscrire la lettre «F »; 3. Autriche, Finlande, Japon, NorvÃ ¨ge, SuÃ ¨de, Suisse et CommunautÃ © Ã ©conomique europÃ ©enne : il y a lieu d'inscrire dans la case 8 la lettre «W » suivie de la position tarifaire occupÃ ©e par le produit exportÃ © dans la Nomenclature du Conseil de coopÃ ©ration douaniÃ ¨re (exemple : «W » 98.02); 4 . Bulgarie, Pologne, Hongrie, TchÃ ©coslovaquie et URSS : pour les produits avec valeur ajoutÃ ©e dans le pays exportateur bÃ ©nÃ ©ficiaire de prÃ ©fÃ ©rences, il y a lieu d'inscrire la lettre «Y » dans la case 8, en la faisant suivre de la valeur des matiÃ ¨res et des composants importÃ ©s, exprimÃ ©e en pourcentage du prix fob des marchandises exportÃ ©es (exemple : «Y » 45%); pour les produits obtenus dans un pays bÃ ©nÃ ©ficiaire de prÃ ©fÃ ©rences et ouvrÃ ©s ou transformÃ ©s dans un ou plusieurs autres pays bÃ ©nÃ ©ficiaires , il y a lieu d'inscrire les lettres «Pk » dans la case 8. 5 . Australie et Nouvelle-ZÃ ©lande : il n'est pas nÃ ©cessaire de remplir la case 8 . Il suffit de faire une dÃ ©claration appropriÃ ©e dans . la case 12. Pour l'Australie, l'exigence de base est une attestation de l'exportateur sur la facture habituelle. La formule A, accompagnÃ ©e de la facture habituelle, peut Ã ªtre acceptÃ ©e en remplacement, mais une certification officielle n'est pas exigÃ ©e. Part 1 ( F r o n t ) B e fo re co m pl et in g th is fo rm re a d ca re fu lly th e in s tr u c ti o n s o n th e b a ck o f p a rt 1 a n d th e n o te s o n pa rt 2 FORM APR No _Ll Form used for the generalized system of preferences _2j Exporter (Name , full address, country) _3 | Declaration by the exporter I , the undersigned , exporter of the goods described below, declare that the goods comply with the requirements for the completion of this form and that the goods have obtained the status of originating products within the provisions governing the generalized system of preferences to be exported to the country shown in box 9. _4_l Consignee ( Name, full address, country ) JLl Place and date ill Signature of exporter \ _ZJ Origin criterion ( 1 ), remarks (2) JLl Country of origin -iJ Country of destination (3) l °l Gross weight (kg) ill Marks , numbers of consignment and description of goods 12] Authority in the for verification porter exporting country responsible of the declaration by the ex ­ ( 1 ) See notes on part 2. (2) Refer to any verification already carried out by the appropriate authorities . (3 ) Insert the countries , groups of countries or territories concerned . Part 2NOTES (1982) 1 . Countries which accept this form for the purposes of the generalized system of preferences (GSP): Austria Finland Norway Sweden Switzerland European Economic Community : Belgium Denmark France Federal Republic of Germany Greece Ireland Italy Luxembourg Netherlands United Kingdom Full details of the conditions covering admission to the GSP in these countries are obtainable from the designated authorities in tht exporting preference-receiving countries or from the customs authorities of the preference-giving countries listed above. An informatior note is also obtainable from the UNCTAD secretariat. 2 . General conditions To qualify for preference, products must : (a) fall within a description of products eligible for preference in the country of destination . The description entered on the form must be sufficiently detailed to enable the products to be identified by the customs office examining them ; (b) comply with the rules of origin of the country of destination. Each article in a consignment must qualify separately in its own right ; and (c) comply with the consignment conditions specified by the country of destination. In general , products must be consigned direct from the country of exportation to the country of destination but passage through intermediate countries subject to certain conditions is accepted . 3 . Entries to be made in box 7 Preference products must either be wholly obtained in accordance with the rules of the country of destination, or sufficiently workec or processed to fulfil the requirements of that country's origin rules. (a) Products wholly obtained : enter the letter 'P' in box 7 . (b) Products sufficiently worked or processed : enter letter 'W' in box 7 followed by the Customs Cooperation Council Nomenclature tariff heading of the exported product (example 'W 98.02). 13] Request for verification The verification of the declaration by the exporter on the front of this form is requested (*) Ml Result of verification Verification carried out shows that ( 1 ) I I the statements and particulars given in this form are ' ' accurate . I I this form does not meet the requirements as to accu ­ ' ' racy and authenticity (see remarks appended). (Place and date) Stamp (Place and date) Stamp (Signature) (Signature) II ( 1 ) Place an X where applicable. ( Back ) (*) Subsequent verifications of forms APR shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubt as to the accuracy of the information regarding the authenticity of the forms and the true origin of the goods in question . Instructions for the completion of form APR 1 . A form APR may be made out only for goods which in the exporting country fulfil the conditions specified by provisions governing the generalized system of preferences. These provisions must be studied carefully before the form is completed . (See notes on part 2.) 2 . In the case of a consignment by parcel post the exporter attaches the form to the dispatch note. In the case of consignment by letter post he encloses the form in the package. The reference APR and the serial number of the form should be stated on the customs green label declaration C 1 or on the customs declaration C2/CP3 , as appropriate. 3 . These instructions do not exempt the exporter from complying with any other formalities required by customs or postal regulations. 4 . An exporter who uses this form is obliged to submit to the appropriate authorities any supporting evidence which they may require and to agree to any inspection by them of his accounts and of the processes of manufacture of the goods described on box 1 1 of this form . Partie 1 ( R e c t o ) A v a n t d e re m pl ir le fo rm u la ir e lir e a tt e n ti v e m e n t le s in s tr u c ti o n s a u v e rs o d e la pa rt ie 1 e t le s n o te s d e la p a rt ie 2 FORMULAIRE APR No. -lJ Formulaire utilisÃ © pour le systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ © ­ rences _2j Exportateur (nom, adresse complÃ ¨te , pays) _3j DÃ ©claration de l'exportateur Je soussignÃ ©, exportateur des marchandises dÃ ©signÃ ©es ci ­ dessous , dÃ ©clare qu'elles remplissent les conditions requises pour rÃ ©tablissement du prÃ ©sent formulaire et qu'elles ont acquis le caractÃ ¨re de produits originaires dans les conditions prÃ ©vues par les dispositions rÃ ©gissant le systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences pour Ã ªtre exportÃ ©es Ã destination du pays visÃ © Ã la case 9_lJ Destinataire (nom, adresse complÃ ¨te , pays) JLJ Lieu et date Jj Signature de l'exportateur _ZJ CritÃ ¨re d'origine ( 1 ), observations (2) _8j Pays d'origine 9j Pays de destination (3) io| Poids brut (kg) ill Marques, numÃ ©ros de l'envoi et dÃ ©signation des marchandises 12] Administration ou service du pays d'exporta ­ tion (4) chargÃ © du contrÃ ´le a posteriori de la dÃ ©claration de l'exportateur ( 1 ) voir notes de la partie 2 . (2) Indiquer le$ rÃ ©fÃ ©rences au contrÃ ´le Ã ©ventuellement dÃ ©jÃ effectuÃ © par l'administration ou le service compÃ ©tent . (3) Indiquer les pays, groupes de pays ou territoires concernÃ ©s. NOTES 1982 Partie 2 1 . Pays qui acceptent ce formulaire aux fins du systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences (SGP): Autriche Finlande NorvÃ ¨ge SuÃ ¨de Suisse CommunautÃ © Ã ©conomique europÃ ©enne : Allemagne, RÃ ©publique fÃ ©dÃ ©rale d ' Belgique Danemark France GrÃ ¨ce Irlande Italie Luxembourg Pays-Bas Royaume-Uni ' Des dÃ ©tails complets sur les conditions rÃ ©gissant l'admission au bÃ ©nÃ ©fice du SGP dans ces pays peuvent Ã ªtre obtenus des autoritÃ ©s dÃ ©signÃ ©es par les pays exportateurs bÃ ©nÃ ©ficiaires ou de l'administration des douanes des pays donneurs qui figurent dans la liste ci-dessus. Une note d'information peut Ã ©galement Ã ªtre obtenue auprÃ ¨s du secrÃ ©tariat de la CNUCED. 2 . Conditions gÃ ©nÃ ©rales Pour Ã ªtre admis au bÃ ©nÃ ©fice des prÃ ©fÃ ©rences, les produits doivent : a) correspondre Ã la dÃ ©finition Ã ©tablie des produits pouvant bÃ ©nÃ ©ficier du rÃ ©gime de prÃ ©fÃ ©rences dans le pays de destination. La description figurant sur le formulaire doit Ã ªtre suffisamment dÃ ©taillÃ ©e pour que les produits puissent Ã ªtre identifiÃ ©s par l'agent des douanes qui les examine ; b) satisfaire aux rÃ ¨gles d'origine du pays de destination. Chacun des articles d'une mÃ ªme expÃ ©dition doit rÃ ©pondre au&gt;Ã § conditions prescrites ; et c) satisfaire aux conditions d'expÃ ©dition spÃ ©cifiÃ ©es par le pays de destination. En gÃ ©nÃ ©ral , les produits doivent Ã ªtre expÃ ©diÃ ©s directement du pays d'exportation au pays de destination ; toutefois, sous certaines conditions le passage par des pays intermÃ ©diaires est acceptÃ ©. 3 . Indications Ã porter dans la case 7 Pour bÃ ©nÃ ©ficier des prÃ ©fÃ ©rences, les produits doivent avoir Ã ©tÃ ©, soit entiÃ ¨rement obtenus, soit suffisamment ouvrÃ ©s ou transformÃ ©s con ­ formÃ ©ment aux rÃ ¨gles d'origine dÃ ¨s pays de destination. a) Produits entiÃ ¨rement obtenus : il y a lieu d' inscrire la lettre « P » dans la case 7. b) Produits suffisamment ouvrÃ ©s ou transformÃ ©s ; il y a lieu d' inscrire dans la case 7 la lettre « W » suivie de la position tarifaire occupÃ ©e par lÃ © produit exportÃ © dans la Nomenclature du Conseil de coopÃ ©ration douaniÃ ¨re. Exemple : « W » 98.02 . I3| Demande de contrÃ ´lÃ © Le contrÃ ´le de la dÃ ©claration de l'exportateur figurant au recto du prÃ ©sent formulaire est sollicitÃ © (*). Ã le HJ RÃ ©sultat du contrÃ ´le Le contrÃ ´le effectuÃ © a permis de constater que ( 1 ) les indications et mentions portÃ ©es sur le prÃ ©sent for ­  mulaire sont exactes. le prÃ ©sent formulaire ne rÃ ©pond pas aux conditions  d'authenticitÃ © et de rÃ ©gularitÃ © requises (voir les remar ­ ques ci-annexÃ ©es). Ã , le. .... Cachet . Cachet (Signature) (Signature) . (1 ) Marquer d'un X la mention applicable . ( Verso ) (*) Le contrÃ ´le a posteriori des formulaires APR est effectuÃ © Ã titre de sondage ou chaque fois que les autoritÃ ©s du pays d'importation on des doutes fondÃ ©s en ce qui concerne l'authenticitÃ © du formulaire et l'exactitude des renseignements relatifs Ã l'origine rÃ ©elle de la marchandise en cause . Instructions relatives Ã l'Ã ©tablissement du formulaire APR 1 . Peuvent seules donner lieu Ã l'Ã ©tablissement d'un formulaire APR les marchandises qui dans le pays d'exportation remplissent les conditions prÃ ©vues par les dispositions rÃ ©gissant le systÃ ¨me gÃ ©nÃ ©ralisÃ © de prÃ ©fÃ ©rences. Ces dispositions doivent Ã ªtre soigneusement Ã ©tudiÃ ©es avant de remplir le formulaire (voir les notes de la partie 2 ). 2 . L'exportateur attache le formulaire au bulletin d'expÃ ©dition lorsqu'il s'agit d'un envoi par colis postal ou l'insÃ ¨re dans le colis lorsqu'il s'agit d'un envoi par la poste aux lettres . En outre , il porte soit sur l'Ã ©tiquette verte C 1 , soit sur la dÃ ©claration en douane C 2/CP3 la mention APR suivie du numÃ ©ro de sÃ ©rie du formulaire . 3 . Ces instructions ne dispensent pas l'exportateur de l'accomplissement des autres formalitÃ ©s prÃ ©vues dans les rÃ ¨glements douaniers ou postaux . 4 . L'usage du formulaire constitue pour l'exportateur l'engagement de prÃ ©senter aux autoritÃ ©s compÃ ©tentes toutes justifications que celles-ci jugent nÃ ©cessaires et d'accepter tout contrÃ ´le par lesdites autoritÃ ©s de sa comptabilitÃ © et des circonstances de la fabrication des marchandises dÃ ©signÃ ©es dans la case 1 1 du formulaire.